--------------------------------------------------------------------------------

Exhibit 10.2


Execution Version

 
Deal CUSIP Number:
   
Revolving Loan CUSIP Number:
 

--------------------------------------------------------------------------------

TWO-YEAR REVOLVING
CREDIT AGREEMENT
 
Dated as of June 29, 2018
 
among
 
ETG ACQUISITION CORP.,
 
and


ELKTON ACQUISITION CORP.,
as Borrowers,
 
SOUTH JERSEY INDUSTRIES, INC.,
as Parent,
 
and


THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
as Lenders,
 
and


JPMORGAN CHASE BANK, N.A.,
as a Lender, Swingline Lender, Issuing Lender and Administrative Agent


and


CITIZENS BANK, N.A.,
as Syndication Agent


and


CITIZENS BANK OF PENNSYLVANIA,
as an Issuing Lender
 
Arranged by:


J.P. MORGAN CHASE BANK, N.A AND CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
DEFINITIONS
1

 

  SECTION 1.01
Certain Defined Terms
1
 
SECTION 1.02
Computation of Time Periods
25
 
SECTION 1.03
Accounting Terms and Determinations
26
 
SECTION 1.04
Terminology
26
 
SECTION 1.05
Use of Defined Terms
27

 
ARTICLE II
LOANS
27

 

 
SECTION 2.01
Revolving Loans
27
 
SECTION 2.02
Swingline Loans
27
 
SECTION 2.03
Procedure for Advances of Loans
30
 
SECTION 2.04
[Reserved]
32
 
SECTION 2.05
Fees
32
 
SECTION 2.06
Reduction of Commitments
32
 
SECTION 2.07
Prepayment of Loans
33
 
SECTION 2.08
Increase in Commitment
34
 
SECTION 2.09
Evidence of Debt; Notes
36
 
SECTION 2.10
Interest Rates
36
 
SECTION 2.11
Additional Interest on Eurodollar Loans
39
 
SECTION 2.12
Interest Rate Determination; Changed Circumstances
39
 
SECTION 2.13
Voluntary Conversion of Loans
41
 
SECTION 2.14
Increased Costs
41
 
SECTION 2.15
Illegality
43
 
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Pro Rata
Treatment; Assumption by the Administrative Agent
43
 
SECTION 2.17
Taxes; Foreign Lenders
44
 
SECTION 2.18
Extension of Stated Termination Date
47
 
SECTION 2.19
[Reserved]
49
 
SECTION 2.20
[Reserved]
49
 
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
49

 
ARTICLE III
L/C FACILITY
50

 

 
SECTION 3.01
Letters of Credit
50
 
SECTION 3.02
Procedure for Issuance of Letters of Credit
51
 
SECTION 3.03
Commissions and Other Charges
51
 
SECTION 3.04
L/C Participations
52
 
SECTION 3.05
Reimbursement Obligation of the Borrowers
53
 
SECTION 3.06
Obligations Absolute
54
 
SECTION 3.07
Defaulting Lenders
54
 
SECTION 3.08
Cash Collateral
57

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

   
Page
     
ARTICLE IV
CONDITIONS PRECEDENT
58

 

 
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement
58
 
SECTION 4.02
Conditions Precedent to Initial Advance or Issuance
59
 
SECTION 4.03
Additional Conditions Precedent to each Advance or Issuance
61
 
SECTION 4.04
Reliance on Certificates
61

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
62

 

 
SECTION 5.01
Representations and Warranties of the Borrowers
62

 
ARTICLE VI
COVENANTS OF THE BORROWERS
67

 

 
SECTION 6.01
Affirmative Covenants
67
 
SECTION 6.02
Negative Covenants
69
 
SECTION 6.03
Reporting Requirements
71
 
SECTION 6.04
Financial Covenants
74

 
ARTICLE VII
EVENTS OF DEFAULT
74

 

 
SECTION 7.01
Events of Default
74
 
SECTION 7.02
Upon an Event of Default
76
 
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc
76

 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
77

 

 
SECTION 8.01
Appointment and Authority
77
 
SECTION 8.02
Rights as a Lender
78
 
SECTION 8.03
Exculpatory Provisions
78
 
SECTION 8.04
Reliance by Administrative Agent
79
 
SECTION 8.05
Delegation of Duties
79
 
SECTION 8.06
Resignation of Administrative Agent
79
 
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
80
 
SECTION 8.08
No Other Duties, Etc
80
 
SECTION 8.09
Administrative Agent May File Proof of Claim
81
 
SECTION 8.10
Certain ERISA Matters
81

 
ARTICLE IX
MISCELLANEOUS
84

 

 
SECTION 9.01
Amendments, Etc
84
 
SECTION 9.02
Notices, Etc
84
 
SECTION 9.03
No Waiver; Remedies
87
 
SECTION 9.04
Set-off
87
 
SECTION 9.05
Indemnification
88
 
SECTION 9.06
Liability of the Lenders
90
 
SECTION 9.07
Costs, Expenses and Taxes
91
  SECTION 9.08
[Reserved]
92
 
SECTION 9.09
Benefit of Agreement
92

 
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

     
Page 
         
SECTION 9.10
Severability
96
 
SECTION 9.11
Governing Law
96
 
SECTION 9.12
Headings
96
 
SECTION 9.13
Submission To Jurisdiction; Waivers
96
 
SECTION 9.14
Acknowledgments
97
 
SECTION 9.15
Waivers of Jury Trial
97
 
SECTION 9.16
Confidentiality
98
 
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
98
 
SECTION 9.18
Reversal of Payments
99
 
SECTION 9.19
No Advisory or Fiduciary Responsibility
99
 
SECTION 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
100

 
ARTICLE X
GUARANTY OF ELKTON OBLIGATIONS
101

 

 
SECTION 10.01
The Guaranty
101
 
SECTION 10.02
Guaranty Unconditional
101
 
SECTION 10.03
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
102
 
SECTION 10.04
Waiver by the Parent
102
 
SECTION 10.05
Subrogation
102
 
SECTION 10.06
Stay of Acceleration
103
 
SECTION 10.07
Continuing Guaranty; Assignments
103
 
SECTION 10.08
Subordination of Other Obligations
103

 
EXHIBITS


Exhibit A-1
Form of Revolving Loan Note
Exhibit A-2
Form of Swingline Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Notice of Swingline Borrowing
Exhibit D
Form of Notice of Account Designation
Exhibit E
Form of Notice of Conversion/Continuation
Exhibit F
Form of Assignment and Assumption
Exhibit G
Form of Compliance Certificate
Exhibit H
Form of Extension Letter



SCHEDULES
 
Schedule I
Commitment Schedule
Schedule II
Ownership

 
-iii-

--------------------------------------------------------------------------------

TWO-YEAR
REVOLVING CREDIT AGREEMENT


This TWO-YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of June 29, 2018, among ETG ACQUISITION
CORP., a New Jersey corporation (“ETG”, to be renamed Elizabethtown Gas Company
effective upon closing of the ETG Acquisition), ELKTON ACQUISITION CORP., a
Maryland corporation (“Elkton”, to be renamed Elkton Gas Company upon the
closing of the Elkton Acquisition, and together with ETG, each a “Borrower” and
collectively, the “Borrowers”), solely with respect to Article X, South Jersey
Industries, Inc., a New Jersey corporation (the “Parent”), the several banks and
other financial institutions from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., a
national banking association organized and existing under the laws of the United
States of America (“JPMorgan”), as administrative agent for the Lenders
hereunder (in such capacity, together with its successors and permitted assigns
in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, each Borrower has requested that the Lenders make revolving credit
loans to the Borrowers and issue or participate in letters of credit for the
account of the Borrower, in an aggregate principal amount of up to $200,000,000
($50,000,000 of which shall be available for the issuances of letters of credit)
at any one time outstanding, for general corporate purposes and for working
capital of the Borrowers and their respective Subsidiaries or Affiliates; and


WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01          Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“ABR Loan” means all Loans, or portions thereof, bearing interest based on the
Alternate Base Rate.


“Acquisition” means any transaction or series of related transactions by which
any Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.
 

--------------------------------------------------------------------------------

“Additional Commitment Lender” has the meaning assigned to that term in Section
2.18(d)(ii).


“Additional Lender” has the meaning assigned to that term in Section 2.08(a).


“Adjusted LIBO Rate” means, with respect to any borrowing of Eurodollar Loans
for any Interest Period or any borrowing of ABR Loans, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“Administrative Agent’s Office” means the office of the Administrative Agent as
set forth in Section 9.02.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010, as amended, and the rules and regulations thereunder, and
other similar legislation.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.


“Agreement” means this Two-Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in Dollars with a maturity of one month plus 1.00% per annum.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the LIBO Screen Rate for a deposit in dollars with a maturity of one month
(or, if the LIBO Screen Rate on such day for a deposit in Dollars is not
available for a maturity of one month but is available for periods both longer
and shorter than such period, the Interpolated Rate) at approximately 11:00
a.m., London time, on such day; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.12, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
 
2

--------------------------------------------------------------------------------

“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).


“Applicable Alternate Base Rate Margin” has the meaning set forth in the
definition of Applicable Margin.


“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified in such Lender’s administrative questionnaire delivered to
the Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrowers and the Administrative Agent, which
office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate.


“Applicable Letter of Credit Fee Margin” has the meaning set forth in the
definition of Applicable Margin.


“Applicable Eurodollar Margin” has the meaning set forth in the definition of
Applicable Margin.


“Applicable Margin” means, for the applicable interest rate on Loans made to any
Borrower, Facility Fees payable by any Borrower pursuant to Section 2.05(a), and
Letter of Credit fees and commissions payable by any Borrower pursuant to
Section 3.03(a), the rate per annum as set forth in the “Pricing Grid” below,
determined by reference to the Debt Ratings:
 
Pricing Grid
Tier
Debt Ratings
Facility Fee
Applicable
Alternate Base
Rate Margin
Applicable Eurodollar
Margin or Applicable Letter
of Credit Fee Margin
I
> A+/A1
0.060%
0.000%
0.690%
II
A/A2
0.075%
0.000%
0.800%
III
A-/A3
0.100%
0.000%
0.900%
IV
BBB+/Baa1
0.150%
0.000%
0.975%
V
BBB/Baa2
0.200%
0.175%
1.175%
VI
< BBB-/Baa3
0.250%
0.375%
1.375%

 
3

--------------------------------------------------------------------------------

The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the applicable Borrower’s Debt Ratings.  Each Borrower
shall notify the Administrative Agent in writing promptly after becoming aware
of any change in its Debt Ratings.


“Applicable Share” means (i) with respect to ETG, one hundred percent (100%) and
(ii) with respect to Elkton, the percentage which the Elkton Sublimit bears to
the amount of the Commitments; provided that with respect to any obligation of
the Borrowers that are determined by reference to their respective Applicable
Shares, ETG’s portion of such obligation shall be reduced on a dollar-for-dollar
basis by any amounts paid by Elkton in respect of such obligation.


“Application” means an application, in the form specified by an Issuing Lender
from time to time, requesting such Issuing Lender to issue a Letter of Credit.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means JPMorgan and Citizens Bank, each in its capacity as a joint
lead arranger and joint book runner, and their successors and assigns.


“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 9.09 in the form attached hereto as Exhibit F or any
other form approved by the Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of or around June 26, 2018 among ETG, Bank of America, N.
A., as administrative agent, and the other financial institutions party thereto,
as may be modified, amended, restated or amended and restated from time to time
entered into for the purpose of financing the ETG Acquisition and related
transaction costs.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
 
4

--------------------------------------------------------------------------------

“Borrowers” has the meaning assigned to that term in the preamble hereto.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or any ABR
Loan as to which the interest rate is determined by reference to Adjusted LIBO
Rate, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.


“Change in Control” means, (a) with respect to a Borrower, the Parent shall
cease at any time to own, directly or indirectly, at least 100% of the Capital
Stock having voting rights of such Borrower, or (b) the occurrence of either of
the following:  (i) any entity, person (within the meaning of Section 14(d) of
the Exchange Act) or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) which theretofore was beneficial owner (as defined in Rule
13d‑3 under the Exchange Act) of less than 30% of the Parent’s then outstanding
common stock either (x) acquires shares of common stock of the Parent in a
transaction or series of transactions that results in such entity, person or
group directly or indirectly owning beneficially 30% or more of the outstanding
common stock of the Parent, or (y) acquires, by proxy or otherwise, the right to
vote for the election of directors, for any merger, combination or consolidation
of the Parent or any of its direct or indirect Subsidiaries, or, for any other
matter or question, more than 30% of the then outstanding voting securities of
the Parent; or (ii) a majority of the directors of the board of directors of the
Parent fail to consist of Continuing Directors.
 
5

--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
 
“Citizens Bank” means Citizens Bank, N.A.


“Citizens Bank Fee Letter” means that certain fee letter dated June 12, 2018,
among the Borrowers and Citizens Bank.


“Closing Date” has the meaning assigned to that term in Section 4.02.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means, with respect to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Commitment Increase” has the meaning assigned to that term in Section 2.08(a).


“Commitments” means the total of the Lenders’ Commitments.


“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time.  The initial Commitment Percentage of each Lender is set out on Schedule
I.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.


“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).


“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.


“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
applicable Borrower and its Consolidated Subsidiaries, without duplication,
plus (b) the sum of the Capital Stock (excluding treasury stock and capital
stock subscribed for and unissued) and surplus (including earned surplus,
capital surplus, translation adjustment and the balance of the current profit
and loss account not transferred to surplus) accounts of such Borrower and its
Consolidated Subsidiaries appearing on a consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries, in each case prepared as of the date
of determination in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(c), after
eliminating all intercompany transactions and all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.
 
6

--------------------------------------------------------------------------------

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Effective Date, or (b) was nominated
for election or elected to such board of directors with the approval of a
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.


“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a Eurodollar Loan
pursuant to Section 2.13.


“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).


“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:


(a)           With respect to ETG,


(i)        the senior unsecured non-credit enhanced debt ratings of ETG by each
Rating Agency; provided that in the event that there is no such rating then in
effect for ETG from a particular Rating Agency, such Rating Agency’s issuer
rating or issuer credit rating (as applicable) for ETG;


(ii)       in the event that there is no senior unsecured non-credit enhanced
debt rating and no issuer rating or issuer credit rating (as applicable) for ETG
in effect from either Rating Agency, the senior unsecured non-credit enhanced
debt rating of the Parent by each Rating Agency or, in the event there is no
such rating then in effect for the Parent from a particular Rating Agency, such
Rating Agency’s issuer rating or issuer credit rating (as applicable) for the
Parent;


(iii)      if ETG or, if applicable, the Parent, shall maintain a rating
referred to in clause (a)(i) or (a)(ii) above, as applicable, from only one
Rating Agency, the Pricing Level for ETG shall be determined by reference to
that one rating;


(iv)      If none of the ratings above are available, then Pricing Level VI
shall apply;


(b)           With respect to Elkton,


(i)          the senior unsecured non-credit enhanced debt ratings of the Parent
by each Rating Agency; provided that in the event that there is no such rating
then in effect for the Parent from a particular Rating Agency, such Rating
Agency’s issuer rating or issuer credit rating (as applicable) for the Parent;
 
7

--------------------------------------------------------------------------------

(ii)        if the Parent shall maintain a rating referred to in clause (b)(i)
above from only one Rating Agency, the Pricing Level for Elkton shall be
determined by reference to that one rating;
 
(iii)       If none of the ratings above are available, then Pricing Level VI
shall apply.


For purposes of the foregoing, if the Debt Ratings of any Borrower (as
determined in accordance with clause (a) or clause (b) above, as applicable)
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth above, then (i) in any case
where the ratings differential is one tier, the higher rating will apply and
(ii) in any case where the ratings differential is two tiers or more, the tier
one below the higher of the two will apply.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the
Debt Ratings of the applicable Borrower most recently in effect prior to such
change or cessation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than (i) in the case
of each ABR Loan, the Alternate Base Rate plus the Applicable Alternate Base
Rate Margin then in effect, (ii) in the case of each Eurodollar Loan, the
Adjusted LIBO Rate for such Interest Period, plus the Applicable Eurodollar
Margin then in effect, and (iii) in the case of each Swingline Loan, either the
LIBOR Market Index Rate plus the Applicable Eurodollar Margin then in effect, or
the Alternate Base Rate plus the Applicable Alternate Base Rate Margin then in
effect, as applicable based on the Type of such Swingline Loan.
 
8

--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrowers, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or any Borrower, to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.07(b)) upon delivery of written notice
of such determination to the Borrowers, each Issuing Lender, the Swingline
Lender and each Lender.


“Dollar” or “$” means dollars in lawful currency of the United States of
America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” has the meaning assigned to that term in Section 4.01.
 
9

--------------------------------------------------------------------------------

“Election Date” has the meaning assigned to that term in Section 2.18(b).


“Electronic Means” has the meaning assigned to that term in Section 6.03.


“Elkton Acquisition” means the Acquisition of the Elkton Business pursuant to
the terms and conditions of the Elkton Purchase Agreement.


“Elkton Business” means the business and operations of the Elkton Gas operating
division of the Seller.


“Elkton Purchase Agreement” means that certain Asset Purchase Agreement, dated
as of October 15, 2017, between the Seller and the Parent in connection with the
Elkton Acquisition.


“Elkton Sublimit” means the lesser of (a) $25,000,000, and (b) the aggregate
Commitments, in each case, as adjusted pursuant to Section 2.03(b).


“Employee Benefit Plan” means, with respect to any Borrower, any employee
benefit plan within the meaning of Section 3(3) of ERISA that is maintained for
employees of such Borrower or, in the case of a Pension Plan or a Multiemployer
Plan, maintained or contributed to by such Borrower or any current or former
ERISA Affiliate thereof.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.


“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.


“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
 
10

--------------------------------------------------------------------------------

“Environmental Notices” means notice from any Environmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other Authority for correction of any violation of any Environmental Requirement
or any investigations concerning any violation of any Environmental Requirement.


“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.


“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.


“Environmental Requirement” means any legal requirement relating to the
environment and applicable to any Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means, with respect to any Borrower, any Person who together
with such Borrower or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.


“ETG” has the meaning assigned to that term in the preamble hereto.


“ETG Acquisition” means the Acquisition of the ETG Business pursuant to the
terms and conditions of the ETG Purchase Agreement.


“ETG Business” means the business and operations of the Elizabethtown Gas
operating division of the Seller.


“ETG Financial Statements” has the meaning assigned to that term in Section
5.01(f).


“ETG Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of October 15, 2017, between the Seller and the Parent in connection with the
ETG Acquisition.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.


“Eurodollar Loan” means all Loans, or portions thereof, bearing interest based
on the Adjusted LIBO Rate (other than an ABR Loan for which interest is
determined by reference to the Adjusted LIBO Rate).
 
11

--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to that term in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), gross receipts,
capital stock taxes or franchise taxes imposed on it, by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by any Borrower
under Section 2.21(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from such Borrower with respect to such withholding tax pursuant to Section
2.17(a), and (d) any U.S. federal withholding taxes imposed under FATCA.


“Extension” has the meaning assigned to that term in Section 2.18(a).


“Extension Condition” has the meaning assigned to that term in Section 2.18(a).


“Extension Letter” has the meaning assigned to that term in Section 2.18(a).


“Extension of Credit” means, as to any Lender at any time, any Loan made
hereunder, any issuance of a Letter of Credit hereunder, or any Reimbursement
Obligation incurred hereunder, and “Extensions of Credit” means an amount equal
to the sum of all Loans then outstanding and the aggregate amount of all L/C
Obligations then outstanding.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Facility Fee” has the meaning assigned to that term in Section 2.05(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
12

--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of calculating such rate.


“Fee Letters” means, collectively, the JPMorgan Fee Letter and the Citizens Bank
Fee Letter.


“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.


“Financial Statements” means (i) with respect to ETG, the audited consolidated
balance sheet for the ETG Business, as at December 31, 2015, December 31, 2016
and December 31, 2017, and the related consolidated statements of income,
retained earnings and cash flows for the ETG Business for each of the fiscal
years then ended, and (ii) with respect to Elkton, the unaudited consolidated
balance sheet for the Elkton Business, as at December 31, 2016 and December 31,
2017, and the related consolidated statements of income, retained earnings and
cash flows for the Elkton Business for each of the fiscal years then ended.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Commitment Percentage
of the outstanding L/C Obligations with respect to Letters of Credit issued by
such Issuing Lender other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.


“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Guaranty” means the undertakings by the Parent under Article X.
 
13

--------------------------------------------------------------------------------

“Governmental Action” means, with respect to any Borrower, all authorizations,
consents, approvals, waivers, exceptions, variances, orders, licenses,
exemptions, publications, filings, notices to and declarations of or with any
Governmental Authority, required to be made by such Borrower, other than routine
reporting requirements the failure to comply with which will not affect the
validity or enforceability of this Agreement or any other Loan Document or have
a material adverse effect on the transactions contemplated by this Agreement or
any other Loan Document.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
the applicable Borrower or such Borrower’s operations, (c) the presence of which
require investigation or remediation under any Environmental Law or common law,
(d) the discharge or emission or release of which requires a permit or license
under any Environmental Law or other Governmental Action, (e) which are deemed
to constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


“Impacted Interest Period” has the meaning assigned to that term in the
definition of “LIBO Rate”.


“Increasing Lender” has the meaning assigned to that term in Section 2.08(a).
 
14

--------------------------------------------------------------------------------

“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) Reimbursement Obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g)
above.  For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedging Obligations and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.


“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Indemnitee” has the meaning assigned to that term in Section 9.05.


“Information” has the meaning assigned to that term in Section 9.16.


“Informational Materials” has the meaning assigned to that term in Section 6.03.


“Initial Acquisitions” means the ETG Acquisition and the Elkton Acquisition.


“Initial Elkton Sublimit” has the meaning assigned to that term in Section
2.03(b).
 
“Interest Period” means, for each Eurodollar Loan, the period commencing on the
date of such Eurodollar Loan or the date of the Conversion of any ABR Loan into
a Eurodollar Loan and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions of Section 2.10(b) and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period (or such other day as may be selected by such Borrower
in accordance with the provisions hereof) and ending on the last day of the
period selected by such Borrower pursuant to the provisions of Section 2.10(b).


“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“Investment” means, with respect to any Borrower, any investment (including,
without limitation, any loan or advance) of such Borrower or any Subsidiary
thereof in or to any Person, whether payment therefor is made in cash or Capital
Stock of such Borrower or any Subsidiary thereof, and whether such investment is
directly or indirectly by acquisition of Capital Stock or Indebtedness, or by
loan, advance, transfer of property out of the ordinary course of business,
capital contribution, equity or profit sharing interest, extension of credit on
terms other than those normal in the ordinary course of business or otherwise.
 
15

--------------------------------------------------------------------------------

“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means each of JPMorgan, Citizens Bank of Pennsylvania, and any
other Lender to the extent it has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the
Borrowers and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld), each in their capacity as
issuers of Letters of Credit hereunder.


“JPMorgan” has the meaning assigned to that term in the preamble hereto.


“JPMorgan Fee Letter” means that certain fee letter dated June 12, 2018, among
the Borrowers and JPMorgan.


“L/C Commitment” means, with respect to each Issuing Lender, unless such Issuing
Lender agrees to a higher amount in its sole discretion, the lesser of (a)
$5,000,000 and (b) such Issuing Lender’s Commitment.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.


“L/C Participants” means, with respect to a Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.


“L/C Sublimit” means the lesser of (a) $50,000,000 and (b) the aggregate
Commitments.


“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.


“Letters of Credit” has the meaning assigned to that term in Section 3.01(a).


“LIBO Rate” means, with respect to any borrowing of Eurodollar Loans for any
interest period or any borrowing of ABR Loans, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such interest period; provided that if the LIBO Screen Rate
shall not be available at such time for such interest period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate, subject to
Section 2.12 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error).
 
16

--------------------------------------------------------------------------------

“LIBOR Market Index Rate” means, for any day, the rate for one month Dollar
deposits as reported on Reuters Screen LIBOR01 Page (or any applicable successor
page) as of 11:00 a.m., London time, for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day (or if not so reported,
then as determined by the Swingline Lender from another recognized source or
interbank quotation).  Notwithstanding the foregoing, if at any time the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for all purposes in this Agreement.


“LIBO Screen Rate” means, for any day and time, with respect to any borrowing of
Eurodollar Loans for any interest period or for any borrowing of ABR Loans, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for
Dollars for a period equal in length to such interest period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of
calculating such rate.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any L/C Obligation, Loan or other Extension
of Credit, and any other document or instrument delivered from time to time in
connection with this Agreement, the Notes or the Extensions of Credit, as such
documents and instruments may be amended or supplemented from time to time.


“Loans” means the Swingline Loans and Revolving Loans.


“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (a) the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of such Borrower and
its Subsidiaries on a consolidated basis, taken as a whole, (b) the ability of
such Borrower to perform its obligations under this Agreement or any of the
other Loan Documents to which such Borrower is a party or (c) the validity or
enforceability against such Borrower of this Agreement, any of the other Loan
Documents to which such Borrower is a party, or the rights and remedies of the
Administrative Agent, the Issuing Lenders and the Lenders hereunder or
thereunder.


“Maximum ETG Extensions of Credit” has the meaning assigned to that term in
Section 2.03(b).
 
17

--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their
reasonable discretion.


“MNPI” has the meaning assigned to that term in Section 6.03.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the applicable Borrower or any ERISA Affiliate
thereof is making, or is accruing an obligation to make, or has accrued an
obligation to make contributions within the preceding five (5) years.


“Non-Consenting Lender” has the meaning assigned to that term in Section
2.18(d).


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means the collective reference to the Revolving Loan Notes and the
Swingline Note.


“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d)(i).


“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A).


“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.


“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
2.03(a)(ii).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any date, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for the purposes of calculating such rate.


“Obligations” means, with respect to any Borrower, in each case, whether now in
existence or hereafter arising:  (a) the principal of and interest on (including
interest accruing after the filing of any bankruptcy or similar petition) the
Loans, (b) the L/C Obligations, (c) all payment and other obligations owing by
such Borrower to any Lender or the Administrative Agent under any other
agreement to which a Lender is a party (or any Affiliate of a Lender) which is
related to and permitted under this Agreement or any of the other Loan
Documents, and (d) all other fees and commissions (including attorney’s fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by such Borrower or any Subsidiary
thereof to the Lenders, the Issuing Lenders, or the Administrative Agent, in
each case under or in respect of this Agreement, any Note, any Letter of Credit,
or any of the other Loan Documents of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
and whether or not for the payment of money under or in respect of this
Agreement, any Note, any Letter of Credit, or any of the other Loan Documents.
 
18

--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, other than taxes owed directly by the applicable Borrower
to any Governmental Authority, other than any of the foregoing that constitute
Excluded Taxes.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight borrowings of Eurodollar Loans by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).


“Parent” has the meaning assigned to that term in the preamble hereto.


“Participant” has the meaning assigned to that term in Section 9.09(d).


“Participant Register” has the meaning assigned to that term in Section 9.09(d).


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the applicable Borrower or
any ERISA Affiliate thereof or (b) has at any time within the preceding six (6)
years been maintained for the employees of the applicable Borrower or any
current or former ERISA Affiliates thereof.


“Permitted Commodity Hedging Obligations” means obligations of the applicable
Borrower with respect to commodity agreements or other similar agreements or
arrangements entered into in the ordinary course of business designed to protect
against, or mitigate risks with respect to, fluctuations of commodity prices to
which such Borrower or any Subsidiary thereof is exposed to in the conduct of
its business so long as (a) the management of such Borrower has determined that
entering into such agreements or arrangements are bona fide hedging activities
which comply with such Borrower’s risk management policies and (b) such
agreements or arrangements are not entered into for speculative purposes and are
not of a speculative nature.
 
19

--------------------------------------------------------------------------------

“Permitted Indebtedness” means, with respect to each Borrower, any of the
following:


(a)            Indebtedness under this Agreement;


(b)           Any Indebtedness (other than the type described in clauses (c) and
(d) below) of such Borrower so long as before and immediately after the
incurrence of such Indebtedness, such Borrower is in compliance with Section
6.04;


(c)            Indebtedness of such Borrower under Hedging Obligations covering
a notional amount not to exceed the face amount of outstanding Indebtedness; and


(d)           Indebtedness of ETG under the Bank of America Credit Agreement.


“Permitted Investments” means, any of (a) with respect to each Borrower or any
Subsidiary thereof, any Investment or Acquisition, or any expenditure or any
incurrence of any liability to make any expenditure for an Investment or
Acquisition, other than (i) any Investment or Acquisition the result of which
would be to change substantially the nature of the business of such Borrower and
its Subsidiaries, considered as a whole, as of the date of this Agreement, and
reasonable extensions thereof, (ii) any Investment that is in the nature of a
hostile or contested Acquisition, and (iii) any Investment that would result in
a Default or Event of Default, (b) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof, (c)
commercial paper maturing no more than one hundred twenty (120) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s, (d) certificates of deposit or money market deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating in the “A” category or better by a
nationally recognized rating agency; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed $5,000,000 for any
one such deposit and $10,000,000 for any one such bank, or (e) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder. 
Notwithstanding the foregoing, the ETG Acquisition and the Elkton Acquisition
shall be deemed Permitted Investments.


“Permitted Liens” means, with respect to any Person, any of the following:


(a)            Liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on such
Person’s books;
 
20

--------------------------------------------------------------------------------

(b)            Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;


(c)           Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;


(d)           Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;


(e)           Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;


(f)            Liens securing Permitted Indebtedness, of the type described in
clause (c) of the definition of “Permitted Indebtedness,” not in excess of
$20,000,000 in the aggregate; and


(g)           Purchase money security interests for the purchase of equipment to
be used in such Person’s business, encumbering only the equipment so purchased
and the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.


“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.


“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


“Private Lenders” means any Lenders that are not Public Lenders.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lenders” has the meaning assigned to that term in Section 6.03.


“Purchase Agreements” means the ETG Purchase Agreement and the Elkton Purchase
Agreement.
 
21

--------------------------------------------------------------------------------

“Rating Agency” means S&P and/or Moody’s.


“Register” has the meaning assigned to that term in Section 9.09(c).


“Regulatory Change” means, with respect to any Lender or Issuing Lender, any
change effective after the Effective Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender or Issuing Lender with any request or directive
regarding capital adequacy including but not limited to all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III;  provided, however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, shall be deemed to be a “Regulatory Change”, regardless of
the date enacted, adopted or issued.


“Reimbursement Obligation” means, with respect to each Borrower, the obligation
of such Borrower to reimburse any Issuing Lender for amounts drawn under Letters
of Credit issued by such Issuing Lender.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%; provided that the Commitment of, and the portion of the Letters
of Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Resignation Effective Date” has the meaning assigned to that term in Section
8.06(a).


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participations in L/C Obligations and Swingline Loans at such time.


“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.


“Revolving Loans” means those ABR Loans and Eurodollar Loans made pursuant to
Section 2.01.


“Revolving Loan Notes” means the promissory notes of the Borrowers in favor of
each Lender evidencing the Revolving Loans made to the Borrowers and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.
 
22

--------------------------------------------------------------------------------

“Sanctioned Country” means a country, territory or region which is at any time
subject or target of any Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).


“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“S&P” means S&P Global Ratings, a business unit of S&P Global Inc.


“Seller” means Pivotal Utility Holdings, Inc., a New Jersey corporation.


“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:


(a)           such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;


(b)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or


(c)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.


“SJI Credit Agreement” means the Five-Year Revolving Credit Agreement, dated
August 7, 2017 (as amended by the First Amendment dated November 3, 2017 and the
Second Amendment dated June 14, 2018), among Parent, the lenders party thereto,
and Wells Fargo Bank, National Association, as administrative agent, as amended,
modified, restated, or amended and restated from time to time.


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
 
23

--------------------------------------------------------------------------------

“Stated Termination Date” means the second anniversary of the Closing Date, or
such later date to which the Stated Termination Date may be extended pursuant to
Section 2.18.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
of Governors of the Federal Reserve System to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for Eurocurrency Liabilities.
Such reserve percentages shall include those imposed pursuant to such Regulation
D of Board of Governors of the Federal Reserve System. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board of Governors of the Federal Reserve System or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.


“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the
unutilized Commitment of JPMorgan (or any successor Swingline Lender) in its
capacity as a Lender.


“Swingline Lender” means JPMorgan, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.


“Swingline Loan” means the swingline loans made by the Swingline Lender to a
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.


“Swingline Note” means the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrowers and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
24

--------------------------------------------------------------------------------

“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrowers of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).


“Termination Event” means, with respect to any Borrower, except for any such
event or condition that could not reasonably be expected to have a Material
Adverse Effect:  (a) a “Reportable Event” described in Section 4043 of ERISA for
which the notice requirement has not been waived by the PBGC, or (b) the
withdrawal of such Borrower or any ERISA Affiliate thereof from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of such Borrower or any
ERISA Affiliate thereof from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (i) any event
or condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.


“Type” means a type of Loan, being either a Eurodollar Loan or an ABR Loan, as
applicable.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.


“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02          Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including”.
 
25

--------------------------------------------------------------------------------

SECTION 1.03          Accounting Terms and Determinations.


(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrowers and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


(b)           Any financial ratios required to be maintained by any Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


(c)           Unless otherwise expressly provided herein, (a) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


SECTION 1.04          Terminology.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to “Articles,” “Sections,” “Exhibits” and “Schedules” shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, and
(j) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
26

--------------------------------------------------------------------------------

SECTION 1.05          Use of Defined Terms.  All terms defined in this Agreement
shall have the same meanings when used in any of the other Loan Documents,
unless otherwise defined therein or unless the context shall otherwise require.


ARTICLE II
 
LOANS


SECTION 2.01          Revolving Loans.


(a)           Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make its Commitment Percentage of Revolving Loans to each
Borrower from time to time from the Closing Date to, but not including, the
Termination Date, as requested by such Borrower in accordance with the terms of
Sections 2.03(a)(i) or as set forth in Section 3.05; provided, that after giving
effect to any amount requested and the application of the proceeds thereof (i)
the Extensions of Credit shall not exceed the Commitments; (ii) the Revolving
Credit Exposure of any Lender shall not at any time exceed such Lender’s
Commitment and (iii) the Extensions of Credit made to Elkton shall not at any
time exceed the Elkton Sublimit.  Each Revolving Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage multiplied by the
aggregate principal amount of Revolving Loans requested on such occasion.


(b)           Subject to the terms and conditions hereof, each Borrower may
borrow, repay and reborrow Revolving Loans prior to the Termination Date.  In
addition, each Borrower will repay, by means of a reborrowing hereunder or
otherwise, each ABR Loan made to such Borrower within 365 days of when it was
made (other than Swingline Loans, which shall be due and payable in accordance
with Section 2.02).


(c)           Except as otherwise provided in Section 3.05, Revolving Loans
shall be disbursed in accordance with Section 2.03(d)(i).


SECTION 2.02          Swingline Loans.


(a)           Availability.


(i)        Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender agrees to make Swingline Loans to each Borrower from time to time from
the Closing Date through, but not including, the Termination Date, as requested
by such Borrower in accordance with the terms of Section 2.03(a)(ii); provided,
that after giving effect to any amount requested and the application of the
proceeds thereof (A) the Extensions of Credit shall not exceed the Commitments;
(B) the aggregate principal amount of all Swingline Loans then outstanding shall
not exceed the Swingline Commitment and (C) the Extensions of Credit made to
Elkton shall not at any time exceed the Elkton Sublimit.  Upon and during the
continuance of a Default or an Event of Default with respect to a Borrower, such
Borrower shall no longer have the option of requesting Swingline Loans and the
Swingline Lender shall not be obligated to make Swingline Loans to such
Borrower.  No more than one (1) Swingline Loan may be made on the same Business
Day.
 
27

--------------------------------------------------------------------------------

(ii)        Each Swingline Loan shall be in the aggregate principal amount of
$500,000 or any multiple of $100,000 in excess thereof, or such lesser amount as
shall be equal to the aggregate amount of the unborrowed Swingline Commitment on
such date.


(iii)      Subject to the terms and conditions hereof, each Borrower may borrow,
repay and reborrow Swingline Loans prior to the Termination Date.


(iv)      Swingline Loans shall be disbursed in accordance with Section
2.03(d)(ii).


(b)           Maturity. Each Swingline Loan shall be repaid by the applicable
Borrower no later than fourteen (14) days from the date such Swingline Loan was
made.


(c)           Risk Participation; Refunding.


(i)          Immediately upon the making of a Swingline Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Lender’s Commitment Percentage times the
principal amount of such Swingline Loan.


(ii)         Swingline Loans (including accrued and unpaid interest thereon)
shall be refinanced fully by the Lenders on demand by the Swingline Lender. 
Such refinancing shall be made by the Lenders as if the applicable Borrower had
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Loan bearing interest at the Alternate Base Rate
plus the Applicable Alternate Base Rate Margin on such date in the amount to be
refinanced, and such Swingline Loans shall thereafter be reflected as Revolving
Loans of the Lenders on the books and records of the Administrative Agent;
provided, that any refinancings under this Section 2.02(c)(ii) shall be subject
to Section 2.01(a) and Section 4.02.  No Lender’s obligation to fund its
respective Commitment Percentage of a Swingline Loan under this Section
2.02(c)(ii) shall be affected by any other Lender’s failure to fund its
Commitment Percentage of a Swingline Loan, nor shall any Lender’s Commitment
Percentage be increased as a result of any such failure of any other Lender to
fund its Commitment Percentage of a Swingline Loan.
 
28

--------------------------------------------------------------------------------

(iii)        The applicable Borrower shall pay to the Swingline Lender on demand
the amount of such Swingline Loans (including accrued and unpaid interest
thereon) to the extent amounts received from the Lenders pursuant to Section
2.02(c)(ii) are not sufficient to repay in full the outstanding Swingline Loans
required to be refunded.  In addition, each Borrower hereby authorizes the
Administrative Agent and the Swingline Lender to charge any account maintained
by such Borrower or any Subsidiary of such Borrower with the Swingline Lender
(up to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 9.18 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Lender shall pay to the Swingline Lender its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of all Obligations and the termination of this Agreement.


(iv)        Each Lender agrees and acknowledges that if, for any reason, any
unreimbursed Swingline Loan cannot be refinanced by a Revolving Loan pursuant to
Section 2.02(c)(ii), each Lender shall fund its risk participation in such
Swingline Loan purchased in accordance with Section 2.02(c)(i) by immediately
transferring to the Swingline Lender, in immediately available funds, the amount
of its risk participation.  Whenever, at any time after the Swingline Lender has
received from any Lender such Lender’s risk participation in a Swingline Loan,
the Swingline Lender receives any payment on account thereof, the Swingline
Lender will distribute to such Lender its risk participation in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was outstanding and
funded).  Each Lender’s obligation to fund risk participations in Swingline
Loans pursuant to this Section 2.02(c)(iv) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever, or (B) the occurrence of a Default or Event of Default.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of any Borrower to repay Swingline Loans, together with interest as provided
herein.


(d)           In addition to Section 8.06(b), the Swingline Lender may resign at
any time by giving written notice thereof to the Lenders and the Borrowers, with
any such resignation to become effective only upon the appointment of a
successor Swingline Lender pursuant to this Section 2.02(d).  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Swingline Lender, which shall be a Lender or an assignee acceptable to the
Borrowers.  If no successor Swingline Lender shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Swingline Lender’s giving of notice of resignation, then the
retiring Swingline Lender may, on behalf of the Lenders, appoint a successor
Swingline Lender, which shall be a Lender or an assignee.  Upon the acceptance
of any appointment as Swingline Lender hereunder by a successor Swingline
Lender, such successor Swingline Lender shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Swingline Lender.
 
29

--------------------------------------------------------------------------------

SECTION 2.03          Procedure for Advances of Loans.


(a)           Requests for Borrowing.


(i)         Revolving Loans.


(A)          ABR Loans.  By no later than 11:00 a.m. (New York City time) on the
Business Day of any Borrower’s request for a borrowing of an ABR Loan, such
Borrower shall submit to the Administrative Agent a written notice in the form
attached hereto as Exhibit B (a “Notice of Borrowing”), which such Notice of
Borrowing shall set forth (I) the amount requested and (II) the desire to have
such Loans accrue interest at the Alternate Base Rate.  A Notice of Borrowing
received after 11:00 a.m. (New York City time) shall be deemed received on the
next Business Day.  The Administrative Agent shall promptly notify the Lenders
of each Notice of Borrowing.


(B)          Eurodollar Loans.  By no later than 11:00 a.m. (New York City time)
on the third Business Day prior to the date of any Borrower’s request for a
borrowing of a Eurodollar Loan, such Borrower shall submit a Notice of Borrowing
of a Eurodollar Loan to the Administrative Agent, which such Notice of Borrowing
shall set forth (I) the amount requested, (II) the desire to have such Loans
accrue interest at the Adjusted LIBO Rate and (III) the Interest Period
applicable thereto.  A Notice of Borrowing received after 11:00 a.m. (New York
City time) shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.


(ii)        Swingline Loans.  By no later than 1:00 p.m. (New York City time) on
the Business Day of the proposed Swingline Loan, the applicable Borrower shall
submit to the Administrative Agent a written notice in the form attached hereto
as Exhibit C (a “Notice of Swingline Borrowing”), which such Notice of Swingline
Borrowing shall specify (A) the date of such borrowing, which shall be a
Business Day, (B) the aggregate amount of such borrowing, and (C) whether such
proposed Swingline Loan will bear interest at a rate per annum for each day that
such Swingline Loan is outstanding at either (I) the LIBOR Market Index Rate
plus the Applicable Eurodollar Margin or (II) the Alternate Base Rate plus the
Applicable Alternate Base Rate Margin.  A Notice of Swingline Borrowing received
after 1:00 p.m. (New York City time) shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Lenders of
each Notice of Swingline Borrowing received by the Administrative Agent.
 
30

--------------------------------------------------------------------------------

(b)           Each Notice of Borrowing and Notice of Swingline Borrowing shall
be irrevocable and binding on the applicable Borrower; provided that,
notwithstanding the foregoing, any Notice of Borrowing delivered prior to the
Closing Date shall be conditioned upon the occurrence of the Closing Date.  In
the case of any borrowing that the related Notice of Borrowing specifies is to
comprise Eurodollar Loans, the applicable Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of such Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Loans, the applicable conditions
set forth in Article IV, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or redeployment of deposits or other funds acquired by such Lender as part of
such borrowing.  In the case of any anticipated Extension of Credit to ETG
that is expected to result in the maximum aggregate amount of Extensions of
Credit made to ETG (the “Maximum ETG Extensions of Credit”) exceeding the
aggregate Commitments at such time minus the Elkton Sublimit at such time (the
“Initial Elkton Sublimit”), ETG shall notify the Administrative Agent, by no
later than 11:00 a.m. five (5) Business Days prior to the date of such Extension
of Credit, of the amount of Maximum ETG Extensions of Credit, and as of the date
of such notice, the Elkton Sublimit shall be automatically reduced to an amount
equal to the aggregate Commitments at such time minus the Maximum ETG Extensions
of Credit.  Any such reduction of the Elkton Sublimit pursuant to this Section
2.03(b) shall remain in effect until (i) the aggregate amount of the outstanding
Extensions of Credit made to ETG is less than or equal to the aggregate
Commitments at such time minus the Initial Elkton Sublimit and (ii) ETG provides
written notice to the Administrative Agent stating that (A) the condition set
forth in clause (i) above has been satisfied and (B) the Maximum ETG Extensions
of Credit is less than or equal to the aggregate Commitments at such time minus
the Initial Elkton Sublimit, at which time the Elkton Sublimit shall be restored
to the Initial Elkton Sublimit.  For example, assuming the aggregate Commitments
and the Elkton Sublimit as of the Effective Date, if ETG anticipates requesting
Extensions of Credit that equal $180,000,000, ETG shall provide at least five
(5) Business Days’ advance notice to the Administrative Agent in accordance with
this Section 2.03(b) and, as of the date of such notice, the Elkton Sublimit
would be automatically reduced to $20,000,000 until such time as ETG notifies
the Administrative Agent that the Elkton Sublimit should be restored (or
otherwise increased or decreased) in accordance with this Section 2.03(b),
provided that the total outstanding Extensions of Credit made to ETG have been
reduced accordingly.


(c)           Each Revolving Loan made to ETG shall be in an aggregate principal
amount of $5,000,000 or any multiple of $1,000,000 in excess thereof, except
that any such Revolving Loan may be in the aggregate amount of the unborrowed
Commitments on such date.  Each Revolving Loan made to Elkton shall be in an
aggregate amount of $1,000,000 or any multiple of $1,000,000 in excess thereof,
except that any such Revolving Loan may be in the aggregate amount of the
unborrowed Elkton Sublimit on such date.


(d)           Disbursement of Loans.


(i)        Revolving Loans.  Not later than 2:00 p.m. (New York City time) on
the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the office
of the Administrative Agent in funds immediately available to the Administrative
Agent, as applicable, such Lender’s Commitment Percentage multiplied by the
Revolving Loans to be made on such borrowing date.  Subject to Section 3.05,
upon satisfaction of the applicable conditions set forth in Section 4.03 (and,
if such borrowing is the initial Extension of Credit, Section 4.02), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent by
crediting or wiring such proceeds to the deposit account of such Borrower
identified in the most recent notice substantially in the form of Exhibit D
hereto (a “Notice of Account Designation”) delivered by such Borrower to the
Administrative Agent or such other account as may be designated in writing by
such Borrower to the Administrative Agent from time to time.  Revolving Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.02(c).
 
31

--------------------------------------------------------------------------------

(ii)       Swingline Loans.  The Swingline Lender shall, before 2:00 p.m. (New
York City time) on the date of such Swingline Loan, make available to the
Administrative Agent for the account of the applicable Borrower in same day
funds, the proceeds of such Swingline Loan.  Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, if such borrowing is the initial
Extension of Credit, Section 4.02), the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent by crediting or wiring such proceeds to the deposit
account of such Borrower identified in the most recent Notice of Account
Designation delivered by such Borrower.  The Swingline Loans shall be included
in the Commitments of the Lenders, and each Swingline Loan will reduce
correspondingly the amount of the available Commitment of each Lender on a pro
rata basis based on each Lender’s Commitment Percentage.


SECTION 2.04          [Reserved]


SECTION 2.05          Fees.


(a)           Each Borrower hereby agrees to pay to the Administrative Agent,
for the ratable account of each Lender, its Applicable Share of a facility fee
(the “Facility Fee”) equal to such Lender’s Commitment multiplied by a rate per
annum equal to the “Facility Fee” under the definition of Applicable Margin from
the earlier of (i) the Closing Date and (ii) thirty (30) days following the
Effective Date to the Final Fee Payment Date, payable quarterly in arrear on the
last day of each March, June, September and December, commencing September 30,
2018, and on the Final Fee Payment Date.


(b)           The Borrowers hereby agree to pay such other fees as are specified
in the Fee Letters.


SECTION 2.06          Reduction of Commitments.


(a)            Voluntary.


(i)        Subject to Section 2.07(b)(i) and (ii), upon at least three Business
Days’ notice, the Borrowers shall have the right to permanently terminate or
reduce the aggregate unused amount of the Commitments, or the Elkton Sublimit,
at any time or from time to time; provided, that (A) each partial reduction
shall be in an aggregate amount at least equal to $10,000,000 (or, in respect of
the Elkton Sublimit, $5,000,000) and in integral multiples of $1,000,000 in
excess thereof, (B) no reduction shall be made which would reduce the
Commitments to an amount less than the then outstanding Extensions of Credit,
and (C) no reduction in the Elkton Sublimit shall be made which would reduce the
Elkton Sublimit to an amount less than the then outstanding Extensions of Credit
made to Elkton.  Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Commitment Percentage.  Any reduction
in (or termination of) the Commitments shall be permanent and may not be
reinstated.
 
32

--------------------------------------------------------------------------------

(ii)       Subject to Section 2.07(b)(iii), upon at least three Business Days’
notice, the Borrowers shall have the right to permanently terminate or reduce
the aggregate unused amount of the Swingline Commitment at any time or from time
to time; provided, that (A) each partial reduction shall be in an aggregate
amount at least equal to $1,000,000 and in integral multiples of $1,000,000 in
excess thereof, and (B) no reduction shall be made which would reduce the
Swingline Commitment to an amount less than the sum of the then outstanding
Swingline Loans.  Any reduction in (or termination of) the Swingline Commitment
shall be permanent and may not be reinstated.


(b)           Mandatory.


(i)        On the Termination Date, the Commitments shall automatically and
permanently be reduced to zero.


(ii)       On the Current Stated Termination Date, the Commitments of
Non-Consenting Lenders shall automatically and permanently be reduced to zero.


SECTION 2.07          Prepayment of Loans.


(a)            Voluntary Prepayments.  Each Borrower shall have the right to
prepay Loans made to it in whole or in part from time to time without premium or
penalty upon one Business Days’ prior written notice to the Administrative
Agent; provided, that (i) Eurodollar Loans may only be prepaid on three Business
Days’ prior written notice to the Administrative Agent and any prepayment of
Eurodollar Loans will be subject to Section 2.12(e), (ii) each such partial
prepayment of Loans (other than Swingline Loans) shall be in the minimum
principal amount of $5,000,000, and (iii) each such partial prepayment of
Swingline Loans shall be in a minimum principal amount of $500,000.  Amounts
prepaid hereunder shall be applied first to Swingline Loans until paid in full,
second to ABR Loans until paid in full and third to Eurodollar Loans, in direct
order of Interest Period maturities until paid in full, pro rata among all
Lenders based on their Commitment Percentages.


(b)           Mandatory Prepayments.


(i)        If at any time either (A) the amount of the Extensions of Credit
exceed the Commitments, or (B) the amount of the Extensions of Credit made to
Elkton exceed the Elkton Sublimit, the applicable Borrower shall immediately
make a principal payment to the Administrative Agent for the ratable accounts of
the Lenders in an aggregate amount necessary together with (x) accrued interest
to the date of such prepayment on the principal amount repaid or prepaid and (y)
in the case of prepayments of Eurodollar Loans, any amount payable to the
Lenders pursuant to Section 2.12(e), so that the Extensions of Credit do not
exceed the Commitments or the Extensions of Credit made to Elkton do not exceed
the Elkton Sublimit, as applicable.  Any payments made under this Section
2.07(b)(i) shall be applied first to Swingline Loans until paid in full, second
to ABR Loans until paid in full and third to Eurodollar Loans in direct order of
Interest Period maturities until paid in full, pro rata among all Lenders
holding same.
 
33

--------------------------------------------------------------------------------

(ii)       On each date on which the Commitments or the Elkton Sublimit are
decreased pursuant to Section 2.06, the applicable Borrower shall pay or prepay
to the Administrative Agent for the ratable accounts of the Lenders such
principal amount of its outstanding Loans as shall be necessary, together with
(A) accrued interest to the date of such prepayment on the principal amount
repaid or prepaid and (B) in the case of prepayments of Eurodollar Loans, any
amount payable to the Lenders pursuant to Section 2.12(e), so that the
Extensions of Credit do not exceed the Commitments and the Extensions of Credit
made to Elkton do not exceed the Elkton Sublimit, as applicable.  Any payments
made under this Section 2.07(b)(ii) shall be applied first to Swingline Loans
until paid in full, second to ABR Loans until paid in full and third to
Eurodollar Loans in direct order of Interest Period maturities until paid in
full, pro rata among all Lenders holding same.


(iii)      On each date on which the Swingline Commitment is reduced pursuant to
Section 2.06(a)(ii), each Borrower shall pay or prepay to the Administrative
Agent for the ratable accounts of the Lenders or prepay such principal amount of
its outstanding Swingline Loans, together with accrued interest to the date of
such prepayment on the principal amount repaid or prepaid, if any, as may be
necessary so that after such payment the aggregate unpaid principal amount of
Swingline Loans does not exceed the amount of the Swingline Commitment as then
reduced.


(iv)      On the Termination Date, each Borrower shall pay to the Administrative
Agent for the ratable accounts of the Lenders, the outstanding principal amount
of all Loans made to it, together with (A) accrued interest to the date of such
payment on the principal amount repaid and (B) in the case of prepayments of
Eurodollar Loans, any amount payable to the Lenders pursuant to Section 2.12(e).


SECTION 2.08          Increase in Commitment.


(a)           ETG may increase the aggregate amount of the Commitments by an
amount not greater than $50,000,000 (any such increase, a “Commitment Increase”)
by designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more assignees reasonably acceptable to the
Administrative Agent that at the time agree, in the case of any existing Lender
to increase its Commitment (an “Increasing Lender”) and, in the case of any
other assignee (an “Additional Lender”), to become a party to this Agreement. 
The sum of the increases in the Commitments of the Increasing Lenders pursuant
to this Section 2.08 plus the Commitments of the Additional Lenders upon giving
effect to the Commitment Increase shall not in the aggregate exceed the amount
of the Commitment Increase or be less than $10,000,000 in the aggregate and
integral multiples of $5,000,000 in excess thereof.  ETG shall provide prompt
notice of any proposed Commitment Increase pursuant to this Section 2.08 to the
Administrative Agent, which shall promptly provide a copy of such notice to the
Lenders.  For the avoidance of doubt, any Commitment Increase shall not affect
the Elkton Sublimit.
 
34

--------------------------------------------------------------------------------

(b)           Any Commitment Increase shall become effective upon (i) the
receipt by the Administrative Agent of (A) an agreement in form and substance
reasonably satisfactory to the Administrative Agent signed by the Borrowers,
each Increasing Lender and each Additional Lender, setting forth the new
commitments and Commitment Percentage of each such Lender and setting forth  the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, and
(B) such evidence of appropriate corporate authorization on the part of the
Borrowers with respect to the Commitment Increase and such opinions of counsel
for the Borrowers with respect to the Commitment Increase as the Administrative
Agent may reasonably request, (ii) the funding by each Increasing Lender and
Additional Lender of the Loan(s) to be made by each such Lender described in
paragraph (c) below, (iii) receipt by the Administrative Agent of the reasonable
fees and expenses of the Administrative Agent and Lenders associated with such
Commitment Increase, and (iv) receipt by the Administrative Agent of a
certificate (the statements contained in which shall be true) of a duly
authorized officer of the Borrowers stating that both before and after giving
effect to such Commitment Increase (X) no Default or Event of Default with
respect to either Borrower has occurred and is continuing, and (Y) all
representations and warranties made by the Borrowers in this Agreement are true
and correct in all material respects as of the date of the Commitment Increase.


(c)           If any Revolving Loans are outstanding upon the effective date of
any Commitment Increase, each Increasing Lender and each Additional Lender shall
provide funds to the Administrative Agent in the manner described in Section
2.03(d) in an amount equal to the product of (i) the aggregate outstanding
principal amount of such Revolving Loans, expressed as a percentage of the
aggregate Commitments (calculated, in each case, immediately after such
Commitment Increase) and (ii) in the case of an Increasing Lender, such
Increasing Lender’s Commitment Increase and, in the case of an Additional
Lender, such Additional Lender’s Commitment.  The funds so provided by any such
Lender shall be deemed to be a Revolving Loan or Revolving Loans made by such
Lender on the date of such Commitment Increase, with such Loan(s) being in (A)
in an amount equal to the product of (I) the aggregate outstanding principal
amount of each Revolving Loan expressed as a percentage of the aggregate
Commitments (calculated, in each case, immediately prior to such Commitment
Increase) and (II) in the case of an Increasing Lender, such Increasing Lender’s
Commitment Increase and, in the case of an Additional Lender, such Additional
Lender’s Commitment and (B) of the same Type(s) and having the same Interest
Period(s) as each Revolving Loan described in the preceding clause (A), such
that after giving effect to such Commitment Increase and the Loans made on the
date of such Commitment Increase, each Revolving Loan outstanding hereunder
shall consist of Revolving Loans made ratably by all of the Lenders (after
giving effect to such Commitment Increase).  The applicable Borrower(s) shall
pay to the Administrative Agent any amounts payable pursuant to Section 2.12(e)
in connection with such Commitment Increase.


(d)           If any Swingline Loans or L/C Obligations are outstanding upon the
effective date of any Commitment Increase, each Increasing Lender and each
Additional Lender shall purchase from the Lenders an undivided participating
interest in such Swingline Loans and/or L/C Obligations in an amount such that
each Lender’s participating interest in such Swingline Loans and/or L/C
Obligations is equal to its Commitment Percentage multiplied by the aggregate
amount of the Swingline Loans and/or L/C Obligations, as applicable, after
giving effect to the Commitment Increase.


(e)           Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase and the making of any Loans
on such date pursuant to paragraph (c) above, all calculations and payments of
Facility Fees and of interest on the Loans comprising any Loan shall take into
account the actual Commitment of each Lender (including the Additional Lender)
and the principal amount outstanding of each Loan made by each such Lender
during the relevant period of time.
 
35

--------------------------------------------------------------------------------

SECTION 2.09          Evidence of Debt; Notes.


(a)           Evidence of Debt.  The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
each Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender and by the Administrative Agent on its books;
provided, that the failure of such Lender or the Administrative Agent to make
any such recordation or endorsement shall not affect the obligations of any
Borrower to make a payment when due of any amount owing hereunder or under any
Note with respect of the Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding, absent manifest
error.  In any legal action or proceeding in respect of this Agreement, the
entries made in such account or accounts shall, in the absence of manifest
error, be conclusive evidence of the existence and amounts of the Obligations of
each Borrower therein recorded.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


(b)           Revolving Loan Notes.  The Revolving Loans made by the Lenders to
each Borrower shall be evidenced, upon request by any Lender, by Revolving Loan
Notes in a principal amount equal to the amount of such Lender’s Commitment
Percentage multiplied by the Commitments as originally in effect.


(c)           Swingline Note.  The Swingline Loans made by the Swingline Lender
to each Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.


SECTION 2.10          Interest Rates.


(a)           Interest Rates.  Subject to the provisions of this Section, (i) at
the election of the applicable Borrower, Loans (other than Swingline Loans) made
to such Borrower shall bear interest at (A) the Alternate Base Rate plus the
Applicable Alternate Base Rate Margin or (B) the Adjusted LIBO Rate plus the
Applicable Eurodollar Margin (provided that the Adjusted LIBO Rate shall not be
available until three (3) Business Days after the Closing Date unless such
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 2.12(e) of this Agreement) and
(ii) any Swingline Loan shall bear interest at either (X) the LIBOR Market Index
Rate plus the Applicable Eurodollar Margin or (Y) the Alternate Base Rate plus
the Applicable Alternate Base Rate Margin.  The applicable Borrower shall select
the Type and Interest Period, if applicable, for any Loan made to it at the time
the applicable Notice of Borrowing is given or at the time the applicable Notice
of Conversion/Continuation is given pursuant to Section 2.13.  Any Loan or any
portion thereof as to which the applicable Borrower has not duly specified a
Type as provided herein shall be deemed an ABR Loan.
 
36

--------------------------------------------------------------------------------

(b)           Interest Periods.  With respect to Eurodollar Loans, the duration
of each Interest Period shall be seven days or one, two, three or six months (in
each case subject to availability), as the applicable Borrower may select by
notice to the Administrative Agent pursuant to Section 2.03(a)(i)(B); provided,
however, that:


(i)        no Borrower may select any Interest Period with respect to any
Revolving Loan that ends after the Termination Date, and in no event shall an
Interest Period of any Revolving Loan extend beyond the Termination Date;


(ii)        whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and


(iii)       any Interest Period for a Eurodollar Loan which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and


(iv       no more than eight (8) Interest Periods may be in effect at any time.


(c)            Default Rate.  Subject to Section 7.02, immediately upon the
occurrence and during the continuance of an Event of Default with respect to a
Borrower, (i) such Borrower shall no longer have the option to request Loans or
Letters of Credit, (ii) all outstanding Eurodollar Loans made to such Borrower
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Eurodollar Margin) then applicable to such
Eurodollar Loans until the end of the applicable Interest Period and thereafter
at a rate equal to two percent (2%) in excess of the rate (including the
Applicable Alternate Base Rate Margin) then applicable to ABR Loans, and
(iii) all outstanding ABR Loans made to such Borrower and other Obligations of
such Borrower arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Alternate Base Rate Margin) then applicable to such
ABR Loans or such other Obligations arising hereunder or under any other Loan
Document.  Interest shall continue to accrue on the Obligations of any Borrower
after the filing by or against such Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.


(d)           Interest Payment and Computation.  (i) Interest on each ABR Loan
and Swingline Loan shall be due and payable in arrear on the last Business Day
of each calendar quarter commencing September 30, 2018; and (ii) interest on
each Eurodollar Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and if such Interest Period extends over three (3)
months, at the end of each three (3)-month interval during such Interest Period;
provided, however, that accrued interest on any Eurodollar Loan (including any
Swingline Loan bearing interest at the LIBOR Market Index Rate plus the
Applicable Eurodollar Margin) shall be payable in arrear on the date the
outstanding principal of such Eurodollar Loan is repaid or any date such
Eurodollar Loan is Converted to an ABR Loan.  All computations of interest for
ABR Loans when the Alternate Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).
 
37

--------------------------------------------------------------------------------

(e)           Payments.  Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including any Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. (New York City
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever.  Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 7.01, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
pro rata share of such payment based on its Commitment Percentage (or other
applicable share as provided herein), and shall wire advice of the amount of
such credit to each Lender.  Each payment to the Administrative Agent on account
of the principal of or interest on a Swingline Loan or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of the Issuing Lenders’ fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
the Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections
2.12(e), 2.14, 2.17, 9.05 or 9.07 shall be paid to the Administrative Agent for
the account of the applicable Lender.  If any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.


(f)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate amount of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the applicable Borrower(s) any interest
received by the Lenders in excess of the maximum lawful rate or shall apply such
excess to the principal balance of the Obligations.  It is the intent hereof
that no Borrower pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by such
Borrower under Applicable Law.
 
38

--------------------------------------------------------------------------------

SECTION 2.11          Additional Interest on Eurodollar Loans.  The Borrowers
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities and which are not required on the date of this
Agreement, additional interest on the unpaid principal amount of each Eurodollar
Loan of such Lender, from the date such Eurodollar Loan is made until such
principal amount is paid in full, at the Adjusted LIBO Rate, payable on each
date on which interest is payable on such Eurodollar Loan.  Such additional
interest shall be determined by such Lender and notified to the applicable
Borrower through the Administrative Agent and shall be conclusive, absent
manifest error.


SECTION 2.12          Interest Rate Determination; Changed Circumstances.


(a)            Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the applicable Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of Section
2.10.


(b)           Automatic Conversion.  If any Borrower shall fail to (i) select
the duration of any Interest Period for any Eurodollar Loans requested by such
Borrower in accordance with the provisions of Section 2.10(b), (ii) provide a
Notice of Conversion/Continuation with respect to any Eurodollar Loans made to
such Borrower on or prior to 11:00 a.m., New York City time, on the third
Business Day prior to the last day of the Interest Period applicable thereto, in
the case of a Conversion to or in respect of Eurodollar Loans or (iii) satisfy
the conditions set forth in Section 2.13 with respect to a Conversion, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Eurodollar Loans will automatically, on the last day of the then existing
Interest Period therefor, Convert into ABR Loans.


(c)           Circumstances Affecting Adjusted LIBO Rate Availability.  If, with
respect to any Eurodollar Loans (or a conversion to or continuation thereof),
(A) the Administrative Agent shall determine (which determination shall be
conclusive and binding, absent manifest error) that Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (B) the Required Lenders
notify the Administrative Agent or the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the Adjusted
LIBO Rate for such Interest Period with respect to a proposed Eurodollar Loan or
(C) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) and notify the Administrative
Agent that the Adjusted LIBO Rate for any Interest Period for such Eurodollar
Loans will not adequately reflect the cost to such Required Lenders of making,
funding or maintaining their respective Eurodollar Loans for such Interest
Period, then the Administrative Agent shall forthwith so notify the Borrowers
and the Lenders, whereupon:


(i)        each Eurodollar Loan shall automatically Convert into an ABR Loan,
and


(ii)       the obligation of the Lenders to make, or to Convert ABR Loans into,
or to continue, Eurodollar Loans shall be suspended until the Administrative
Agent (based on notice from the Required Lenders) shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.
 
39

--------------------------------------------------------------------------------

If at any time the Administrative Agent determines or is advised by the Required
Lenders that they shall have determined (which determination shall, in each
case, be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.12(c)(A) or (B) have arisen (including because the LIBO Screen Rate
is not available or published on a current basis) and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in Section
2.12(c)(A) or (B) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor or the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans denominated in Dollars, then the Administrative Agent and the
Borrowers shall endeavor to establish an alternate rate of interest to the LIBO
Screen Rate that gives due consideration to the then prevailing market
convention in the United States for determining a rate of interest for
syndicated loans denominated in Dollars at such time, and the Administrative
Agent and the Borrowers shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (it being understood that such amendment shall
not reduce the Applicable Margin); provided that if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement. Such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within 5 Business Days of the date
a copy of such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section (but, in the case of the circumstances described in clause (ii) above,
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (A) each Eurodollar
Loan shall automatically Convert into an ABR Loan and (B) the obligation of the
Lenders to make, or to Convert ABR Loans into, or to continue, Eurodollar Loans
shall be suspended.


(d)           Laws Affecting Adjusted LIBO Rate Availability.  If, after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Applicable Lending Offices) with any request or directive (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Applicable Lending Offices) to honor its obligations
hereunder to make or maintain any Eurodollar Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrowers and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrowers that such circumstances no
longer exist, (i) the obligations of the Lenders to make Eurodollar Loans, and
the right of the Borrowers to Convert any Loan or continue any Revolving Loan as
a Eurodollar Loan shall be suspended and thereafter the Borrowers may request
only ABR Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a Eurodollar Loan to the end of the then current Interest Period
applicable thereto, the applicable Eurodollar Loan shall immediately be
Converted to an ABR Loan for the remainder of such Interest Period.
 
40

--------------------------------------------------------------------------------

(e)           Indemnity.  Each Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by such Borrower
to make any payment when due of any amount due hereunder in connection with a
Eurodollar Loan made to such Borrower, (ii) due to any failure of such Borrower
to borrow, continue or Convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation delivered by such Borrower or
(iii) due to any payment, prepayment or conversion of any Eurodollar Loan made
to such Borrower on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the applicable Eurodollar Loans in
the London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical.  A certificate of
such Lender setting forth the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the applicable
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct absent manifest error.  Without prejudice to the survival of any
other agreement of any Borrower hereunder, the agreements and obligations of
each Borrower, the Administrative Agent, the Lenders and the Issuing Lenders
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.


SECTION 2.13          Voluntary Conversion of Loans.  Each Borrower may on any
Business Day, by delivering an irrevocable Notice of Conversion/Continuation (a
“Notice of Conversion/Continuation”) in the form of Exhibit E hereto to the
Administrative Agent not later than 11:00 a.m., New York City time, on the third
Business Day prior to the date of the proposed Conversion, and subject to the
provisions of Sections 2.10, 2.15 and Section 4.03, Convert all Loans of one
Type made simultaneously into Loans of the other Type; provided, that any
Conversion of any Eurodollar Loans into ABR Loans shall be made on, and only on,
the last day of an Interest Period for such Eurodollar Loans.


SECTION 2.14          Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Lender;
 
41

--------------------------------------------------------------------------------

(ii)       subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or Issuing Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.17 and
the imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or Issuing Lender); or


(iii)       impose on any Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such Issuing Lender, the applicable Borrower shall promptly pay to any
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.  Without
prejudice to the survival of any other agreement of any Borrower hereunder, the
agreements and obligations of each Borrower, the Administrative Agent, the
Lenders and the Issuing Lenders contained in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.


(b)           Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the applicable Borrower shall promptly pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender
holding company for any such reduction suffered.  Without prejudice to the
survival of any other agreement of any Borrower hereunder, the agreements and
obligations of each Borrower, the Administrative Agent, the Lenders and the
Issuing Lenders contained in this Section shall survive the payment in full of
the Obligations and the termination of the Commitments.
 
42

--------------------------------------------------------------------------------

(c)           Certificates for Reimbursement.  A certificate of a Lender or
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the
applicable Borrower shall be conclusive absent manifest error.  Such Borrower
shall pay such Lender or Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or Issuing Lender, as the case may be, notifies such Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


SECTION 2.15          Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation (in each case made after the date hereof) makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Applicable Lending Office to perform its obligations hereunder
to make Eurodollar Loans, or to fund or maintain Eurodollar Loans hereunder, (a)
the obligation of the Lenders to make, or to Convert ABR Loans into, Eurodollar
Loans shall be suspended until the Administrative Agent (based on notice from
the affected Lender) shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and (b) each Borrower
shall pay (i) on the last day of the applicable Interest Period, or (ii) if the
failure to prepay immediately would cause any Lender to be in violation of such
law or regulation, immediately, in full all outstanding Eurodollar Loans made to
such Borrower, together with interest accrued thereon and amounts payable
pursuant to Section 2.12(e), unless, in either case, such Borrower, within five
Business Days of notice from the Administrative Agent (or such shorter, maximum
period of time, specified by the Administrative Agent, as may be legally
allowable), Converts all outstanding Eurodollar Loans made to such Borrower into
ABR Loans in accordance with Section 2.13.


SECTION 2.16          Nature of Obligations of Lenders Regarding Extensions of
Credit; Pro Rata Treatment; Assumption by the Administrative Agent.


(a)           The obligations of the Lenders under this Agreement to make the
Loans and issue or participate in Letters of Credit are several and are not
joint or joint and several.  Except to the extent otherwise provided herein, (i)
each Revolving Loan shall be made from the Lenders, each payment of Facility
Fees shall be made for the account of the Lenders, and each termination or
reduction of the Commitments shall be applied to the respective Commitments of
the Lenders, pro rata according to the Commitment Percentage of each Lender,
(ii) each payment or prepayment of principal of outstanding Revolving Loans by
any Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of such Loans held by them; and
(iii) each payment of interest on outstanding Loans by any Borrower shall be
made for the account of the Lenders pro rata according to the amounts of
interest on such Loans then due and payable to the respective Lenders.
 
43

--------------------------------------------------------------------------------

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with this Agreement and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower on such date a corresponding amount.  If such amount is made available
to the Administrative Agent on a date after such borrowing date, such Lender
shall pay to the Administrative Agent on demand an amount, until paid, equal to
the product of (a) the amount not made available by such Lender in accordance
with the terms hereof, times (b) the daily average Federal Funds Effective Rate
(or, if such amount is not made available for a period of three (3) Business
Days after the borrowing date, the Alternate Base Rate) during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section 2.16
shall be conclusive, absent manifest error.  If such Lender’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to the Loan hereunder, on demand, from the applicable Borrower.  The failure of
any Lender to make available its Commitment Percentage of any Loan requested by
any Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on such
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.


SECTION 2.17          Taxes; Foreign Lenders.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if such Borrower or the
Administrative Agent shall be required by Applicable Law (as determined in good
faith by the Administrative Agent) to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
and (ii) such Borrower or the Administrative Agent, as the case may be, shall
make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.


(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.
 
44

--------------------------------------------------------------------------------

(c)           Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent, each Lender and each Issuing Lender, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid or payable by, or
required to be withheld or deducted from a payment to, the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to such Borrower by a Lender
or an Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.


(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand thereof, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower to
do so), (ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.09 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.


(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(f)            Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the applicable Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by any Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Without limiting the generality of the foregoing, any
Foreign Lender shall deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of any Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), any or all of the following which is applicable:
 
45

--------------------------------------------------------------------------------

(i)        duly completed copies of Internal Revenue Service Forms W-8BEN or
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States is a party and/or allowing for payments to be made without
withholding due to the applicability of FATCA,


(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or


(iv)      any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.


(g)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or an Issuing Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall promptly after the receipt
of such refund pay to such Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is finally required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.


(h)           Survival.  Without prejudice to the survival of any other
agreement of any Borrower hereunder, the agreements and obligations of the
Borrowers, the Administrative Agent, the Lenders and the Issuing Lenders
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.
 
46

--------------------------------------------------------------------------------

(i)            USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the Patriot Act, prior to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


SECTION 2.18          Extension of Stated Termination Date.


(a)           The Borrowers may, by sending written request in substantially the
form of Exhibit H (an “Extension Letter”) to the Administrative Agent (in which
case the Administrative Agent shall promptly deliver a copy to each of the
Lenders), no earlier than seventy-five (75) days and no later than twenty (20)
days prior to any annual anniversary of the Closing Date (each an “Anniversary
Date”), request that the Lenders extend the Stated Termination Date to the day
that is one year after the then existing Stated Termination Date (each such
request being referred to herein as an “Extension”); provided, that such
Extension shall only take effect if Lenders holding at least 51% of the
aggregate Commitments as of the applicable Election Date advise the
Administrative Agent as required herein of their agreement to participate in
such Extension (the “Extension Condition”).  The Stated Termination Date may be
extended pursuant to this Section 2.18 on up to two occasions; provided that, in
no event shall the Stated Termination Date extend beyond the two-year
anniversary of the effective date of any Extension, with such effective date
being the next Anniversary Date succeeding the date of the applicable Extension
Letter.


(b)           Each Lender, acting in its sole discretion, shall, by notice to
the Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension.  The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree.  The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.


(c)           If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date (the Stated Termination Date in effect
immediately after the receipt by the Administrative Agent of an Extension Letter
but prior to the Extension so requested in such Extension Letter taking effect
shall be referred to herein as the “Current Stated Termination Date”) and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.
 
47

--------------------------------------------------------------------------------

(d)           If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrowers shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date.  If the Borrowers fail to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrowers shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:


(i)        subject to clause (ii) of this Section 2.18(d), the Commitment of
each Non-Consenting Lender shall terminate on the Stated Termination Date in
effect prior to such Extension taking effect, and all Loans and other amounts
payable hereunder to such Non-Consenting Lender shall become due and payable on
the Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking
effect, the aggregate Commitments of the Lenders hereunder shall be reduced by
the aggregate Commitments of the Non-Consenting Lenders so terminated on such
Stated Termination Date;


(ii)       the Borrowers may, at their own expense, on or prior to the Stated
Termination Date in effect prior to such Extension taking effect, require any
Non-Consenting Lender to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in Section 9.09) all of such
Non-Consenting Lender’s interests, rights and obligations under the Loan
Documents (including with respect to any L/C Obligations) to one or more banks
or other financial institutions (which may include any Lender) (each, an
“Additional Commitment Lender”), provided, that (A) such Additional Commitment
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent, the Swingline Lender and each Issuing Lender (in each
case not to be unreasonably withheld or delayed), (B) such assignment shall
become effective no later than the Stated Termination Date in effect prior to
such Extension taking effect and (C) the Additional Commitment Lender shall pay
to such Non-Consenting Lender in immediately available funds on the effective
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Non-Consenting Lender hereunder and all other
amounts accrued for such Non-Consenting Lender’s account or owed to it
hereunder; and


(iii)       in all cases, each Non-Consenting Lender shall be required to
maintain its original Commitment up to the Stated Termination Date in effect
prior to such Extension taking effect.
 
48

--------------------------------------------------------------------------------

(e)           Notwithstanding the foregoing, no extension of the Stated
Termination Date shall become effective unless, on and as of the applicable
Anniversary Date, (i) the Closing Date shall have occurred and (ii) the
conditions set forth in Section 4.03 shall be satisfied with respect to each
Borrower and the Administrative Agent shall have received a certificate to that
effect dated the applicable Anniversary Date and executed by the chief executive
officer or chief financial officer of each Borrower.


SECTION 2.19          [Reserved]


SECTION 2.20          [Reserved]


SECTION 2.21          Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Applicable Lending Office.  If any
Lender requests compensation under Section 2.14, or requires any Borrower to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender hereunder, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.09, all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment provided that such Lender is not a Defaulting Lender at
the time of such assignment)); provided that:


(i)        the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 9.09;


(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.12(e) as if such assignment was a payment) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
 
49

--------------------------------------------------------------------------------

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)      such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


ARTICLE III

L/C FACILITY


SECTION 3.01          Letters of Credit.


(a)           Subject to the terms and conditions of this Agreement, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.04(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of each Borrower or its Subsidiaries on any Business Day from the
Closing Date to, but not including, the date that is ninety (90) days prior to
the Termination Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that the no Issuing Lender shall have an
obligation to issue any Letter of Credit if, after giving effect to the issuance
of such Letter of Credit, (i) the aggregate amount of L/C Obligations in respect
of Letters of Credit issued by such Issuing Lender shall exceed such Issuing
Lender’s L/C Commitment (unless otherwise expressly agreed by such Issuing
Lender in its sole discretion), (ii) the aggregate amount of L/C Obligations
shall exceed the L/C Sublimit, (iii) the aggregate outstanding Revolving Credit
Exposure shall exceed the aggregate Commitments or (iv) the Extensions of Credit
made to Elkton shall exceed the Elkton Sublimit.


(b)           Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 or such smaller amounts as may be agreed to by the
applicable Borrower and the applicable Issuing Lender, (ii) be a letter of
credit issued to support obligations of the applicable Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) (A) expire on a date not later than five (5) Business Days prior
to the Termination Date, (B) have a term not exceeding one year (subject to
automatic renewal for additional one (1) year periods pursuant to the terms of
the Application or other documentation acceptable to the applicable Issuing
Lender), (C) and otherwise be reasonably satisfactory to the applicable Issuing
Lender, and (iv) be subject to the Uniform Customs and/or ISP 98, as set forth
in the Application or as determined by the applicable Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York.  The
Issuing Lenders shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law. 
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications thereof, unless the
context otherwise requires.
 
50

--------------------------------------------------------------------------------

SECTION 3.02          Procedure for Issuance of Letters of Credit.  Each
Borrower may from time to time request that an Issuing Lender issue a Letter of
Credit by delivering to the applicable Issuing Lender at the Administrative
Agent’s Office an Application therefor, completed to the reasonable satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request.  Upon receipt of
any Application, the applicable Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.01 and Article IV, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than two (2) Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the applicable Borrower.  The applicable Issuing Lender shall
promptly furnish to the applicable Borrower and the Administrative Agent a copy
of such Letter of Credit and the Administrative Agent shall promptly notify each
Lender of the issuance and upon request by any Lender, furnish to such Lender a
copy of such Letter of Credit and the amount of such Lender’s L/C Participation
therein.


SECTION 3.03          Commissions and Other Charges.


(a)           Each Borrower shall pay to the Administrative Agent, for the
account of the applicable Issuing Lender and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued for its account
in an amount equal to the product of (i) the average daily maximum amount
available to be drawn during the relevant quarter under such Letter of Credit
and (ii) the Applicable Letter of Credit Fee Margin (determined on a per annum
basis).  Such commission shall be payable quarterly in arrear on the last
Business Day of each calendar quarter and on the Termination Date, commencing on
the last Business Day of the calendar quarter in which such Letter of Credit is
issued.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.03(a) in accordance with their
respective Commitment Percentages.


(b)           In addition to the foregoing commission, each Borrower shall pay
to the Administrative Agent, for the account of the applicable Issuing Lender, a
fronting fee with respect to each Letter of Credit issued by such Issuing Lender
for the account of such Borrower in the amount and calculated in the manner set
forth in such Issuing Lender’s Fee Letter (the “Fronting Fee”).  Such Fronting
Fee shall be payable in arrear on the last Business Day of each calendar quarter
and on the Termination Date.


(c)           In addition to the foregoing fees and commissions, each Borrower
shall pay or reimburse the Issuing Lenders for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lenders in issuing,
effecting payment under, transferring, amending or otherwise administering any
Letter of Credit issued for the account of such Borrower.
 
51

--------------------------------------------------------------------------------

SECTION 3.04          L/C Participations.


(a)           Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by such Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees that, if a draft is paid under any Letter of Credit for which
an Issuing Lender is not reimbursed in full by the applicable Borrower through a
Revolving Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, upon demand at the Administrative Agent’s Office an amount equal
to such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.


(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date.  If any such amount is paid to the Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate (or Alternate
Base Rate, if such amount is not paid within three Business Days of demand) as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  A certificate of such Issuing Lender with respect to any amounts
owing under this Section 3.04(b) shall be conclusive in the absence of manifest
error.  With respect to payment to any Issuing Lender of the unreimbursed
amounts described in this Section 3.04(b), if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. (New York City time)
on any Business Day, such payment shall be due that Business Day, and (B) after
1:00 p.m. (New York City time) on any Business Day, such payment shall be due on
the following Business Day.


(c)         Whenever, at any time after an Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.04, such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the applicable Borrower or otherwise) including, without limitation,
payments made pursuant to Section 3.03, or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
52

--------------------------------------------------------------------------------

SECTION 3.05          Reimbursement Obligation of the Borrowers.


(a)           Letters of Credit.


(i)        In the event of any drawing under any Letter of Credit, the
applicable Borrower agrees to reimburse (either with the proceeds of a Revolving
Loan as provided for in this Section 3.05(a) or with funds from other sources),
in same day funds, the applicable Issuing Lender on each date on which the
Issuing Lender notifies such Borrower (or if such notice is received by such
Borrower after 1:00 p.m. New York City time, on the next succeeding Business
Day) of the date and amount of a draft paid under any such Letter of Credit for
the amount of (A) such draft so paid and (B) any amounts referred to in Section
3.03(c) incurred by such Issuing Lender in connection with such payment.


(ii)       Unless the applicable Borrower shall immediately notify the
applicable Issuing Lender that such Borrower intends to reimburse such Issuing
Lender for any such drawing under any Letter of Credit from other sources or
funds, such Borrower shall be deemed to have timely given a Notice of Borrowing
to the Administrative Agent requesting that the Lenders make a Revolving Loan
bearing interest at the Alternate Base Rate plus the Applicable Alternate Base
Rate Margin on such date in the amount of (A) such draft so paid and (B) any
amounts referred to in Section 3.03(c) incurred by the Issuing Lender in
connection with such payment, and the Lenders shall make a Revolving Loan
bearing interest at the Alternate Base Rate plus the Applicable Alternate Base
Rate Margin in such amount, and, notwithstanding anything in this Agreement to
the contrary, the proceeds of which shall be applied to reimburse the Issuing
Lender for the amount of the related drawing and costs and expenses.  If the
applicable Borrower has elected to pay the amount of any such drawing from other
sources or funds and shall fail to reimburse the Issuing Lender as provided in
this Section 3.05(a), the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding ABR Loans which
were then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.


(b)           [Reserved]


(c)           Each Lender acknowledges and agrees that its obligation to fund a
Revolving Loan in accordance with this Section 3.05 and to reimburse the Issuing
Lenders for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the existence of a Default or an Event of
Default.
 
53

--------------------------------------------------------------------------------

SECTION 3.06          Obligations Absolute.  Each Borrower’s obligations under
this Article III (including, without limitation, the Obligations) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which such Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit or
any other Person.  Each Borrower also agrees that the Issuing Lenders and the
L/C Participants shall not be responsible for, and such Borrower’s reimbursement
obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
statement therein being untrue or inaccurate in any respect, or any dispute
between or among such Borrower and any beneficiary of any Letter of Credit
issued for its account or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of such Borrower against any beneficiary of
such Letter of Credit or any such transferee, any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document, or waiver by any Issuing Lender of any requirement that exists for the
Issuing Lender’s protection that does not materially prejudice such Borrower. 
The Issuing Lenders shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the applicable Issuing Lender’s gross negligence or willful
misconduct.  Each Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit issued for its
account or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in ISP 98 or the Uniform Customs, as the case may be, and, to the
extent not inconsistent therewith, the UCC, shall be binding on such Borrower
and shall not result in any liability of any Issuing Lender or Lenders.


SECTION 3.07          Defaulting Lenders.


(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 3.08; fourth, as any
Borrower may request (so long as no Default or Event of Default exists with
respect to such Borrower), to the funding of any Loan for such Borrower in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (a) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (b) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 3.08; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists with respect to such Borrower, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (a) such payment is a payment
of the principal amount of any Loans or participations in L/C Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (b) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
participations in L/C Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
participations in L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 3.07(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 3.07(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
54

--------------------------------------------------------------------------------

(iii)      Certain Fees.


(A)          Each Defaulting Lender shall be entitled to receive the fees set
forth in Section 3.03 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.08.


(B)          With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) above, each Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable by such
Borrower to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lenders and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure with respect to such
Borrower arising from such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(iv)      Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
55

--------------------------------------------------------------------------------

(v)       Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, each
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay the outstanding principal balance of
any Swingline Loans made to such Borrower and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure with respect to such Borrower in accordance
with the procedures set forth in Section 3.08.


(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, the Swingline Lender and each Issuing Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 3.07(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(c)            New Swingline Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.


(d)           Termination of Defaulting Lender.  The Borrowers may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five (5) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 3.07(a)(ii) will apply to all amounts thereafter paid by
any Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender
or any Lender may have against such Defaulting Lender.
 
56

--------------------------------------------------------------------------------

SECTION 3.08          Cash Collateral.


(a)           Subject to Sections 3.07(a)(iv) and (v) hereof, at any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or any Issuing Lender (with a copy
to the Administrative Agent) each Borrower shall Cash Collateralize the Issuing
Lenders’ Fronting Exposure with respect to such Defaulting Lender in respect of
Letters of Credit issued for the account of such Borrower (determined after
giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


(i)         Grant of Security Interest.  Each Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (ii) below.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, each Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(ii)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 3.08 or Section 3.07
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(iii)      Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lenders’ Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
3.08 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and each
applicable Issuing Lender that there exists excess Cash Collateral; provided
that, subject to Section 3.07 the Person providing Cash Collateral and the
Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.
 
57

--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT


SECTION 4.01          Conditions Precedent to the Execution and Delivery of this
Agreement.  The obligation of the Lenders to execute and deliver this Agreement
is subject to the following conditions precedent, in each case, as applicable,
in form and substance reasonably satisfactory to the Administrative Agent (the
date upon which all such conditions precedent shall be satisfied, the “Effective
Date”):


(a)           Agreement.  Receipt by the Administrative Agent of counterparts of
this Agreement, duly executed by each Borrower, the Administrative Agent, the
Issuing Lenders and the Lenders;


(b)           Secretary’s Certificate.  Receipt by the Administrative Agent of
(i) a certificate of the secretary or assistant secretary of the Borrowers, as
applicable, dated the Effective Date and certifying (A) that attached thereto is
a true and complete copy of the certificate of incorporation and all amendments
thereto of each Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the by-laws of each Borrower in effect on
the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of each Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of each Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, (E) as to the incumbency and specimen signature of each
officer of the Borrowers executing this Agreement and any other document
delivered in connection herewith on its behalf and (F) that attached thereto is
a true and complete copy of all Governmental Actions with respect to each
Borrower, if any, required in connection with the execution, delivery and
performance of this Agreement and the other Loan Documents; and (ii) a
certificate of another officer as to the incumbency and specimen signature of
such secretary or assistant secretary executing the certificate pursuant to (A)
above;


(c)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate from the Borrowers, executed on their behalf by the president or
chief financial officer of the Borrowers, as applicable, in form reasonably
satisfactory to the Administrative Agent, to the effect that, as of the
Effective Date, (i) the representations and warranties of each Borrower
contained in this Agreement and the other Loan Documents are true and correct in
all material respects (except for representations and warranties qualified by
materiality, which shall be true and correct in all respects); (ii) the
Borrowers are not in violation of any of the covenants contained in this
Agreement and the other Loan Documents in any material respect; (iii) after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default with respect to either Borrower has occurred and is continuing;
and (iv) that each of the conditions precedent set forth in this Section 4.01
has been satisfied;
 
58

--------------------------------------------------------------------------------

(d)           Financial Statements.  Receipt by the Administrative Agent of the
Financial Statements, which demonstrate, in the Administrative Agent’s
reasonable judgment, together with all other information then available to the
Administrative Agent, that each Borrower can repay its debts and satisfy its
other obligations as and when they become due, and can comply with the financial
covenants contained in this Agreement;


(e)           Good Standing Certificate.  Receipt by the Administrative Agent of
a certificate of good standing for each Borrower, dated on or immediately prior
to the Effective Date, from the Secretary of State of the State of New Jersey or
the Department of Assessments and Taxation of the State of Maryland, as
applicable;


(f)            Fees.  Receipt by the Administrative Agent and the Lenders of the
fees set forth or referenced in this Agreement and the Fee Letters, and any
other accrued and unpaid fees, expenses or commissions due hereunder (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent), and to any other Person such amount as may be due thereto in connection
with the transactions contemplated hereby, including all taxes, fees and other
charges related to the Loan Documents, in each case which are invoiced on or
prior to the Effective Date;


(g)            Note.  If requested by any Lender, a Note, payable to the order
of such Lender, duly completed and executed by each Borrower;


(h)           Opinions.  Opinions of (i) Cozen O’Connor, counsel to the
Borrowers, and (ii) Venable LLP, local counsel to Elkton, in each case, as to
such matters as the Administrative Agent and the Lenders may reasonably request,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent;


(i)             Patriot Act.  Receipt by the Lenders of, (i) at least five
Business Days prior to the Effective Date, all documentation and other
information regarding each Borrower and its Subsidiaries required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that has been reasonably requested by the Administrative Agent or any
Lender at least 10 Business Days prior to the Effective Date and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five Business Days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower; and


(j)             Other.  Receipt by the Administrative Agent of all other
opinions, certificates and instruments in connection with the transactions
contemplated by this Agreement reasonably requested by the Administrative Agent.


SECTION 4.02          Conditions Precedent to Initial Advance or Issuance.  The
obligation of the Lenders and the Issuing Lenders to issue any initial Letters
of Credit and to make any initial Loans is subject to the following conditions
precedent, in each case, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent (the date upon which all such
conditions precedent shall be satisfied, the “Closing Date”):


(a)            Effective Date.  The occurrence of the Effective Date;
 
59

--------------------------------------------------------------------------------

(b)           Initial Acquisitions.  The consummation of the Initial
Acquisitions and the other transactions contemplated by the Purchase Agreements
on the terms and conditions set forth in the applicable Purchase Agreement
without giving effect to any waiver, amendment, modification or consent
thereunder that is materially adverse to the Lenders unless approved by the
Administrative Agent;


(c)           No Material Adverse Effect.  Since October 15, 2017, no “Material
Adverse Effect” (as defined in the Purchase Agreements) shall have occurred;


(d)           Seller Representations and Warranties.  The representations and
warranties material to the interests of the Lenders made by the Seller in each
Purchase Agreement shall be true and correct, but only to the extent that the
Parent or its Affiliates have the right to terminate its or their respective
obligations under such Purchase Agreement or otherwise decline to close the
applicable Initial Acquisition as a result of any such representation not being
accurate (in each case, determined without regard to any notice requirement);


(e)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate from the Borrowers, executed on their behalf by the president or
chief financial officer of the Borrowers, as applicable, in form reasonably
satisfactory to the Administrative Agent, to the effect that, as of the Closing
Date, (i) all representations and warranties of each Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects (except for representations and warranties qualified by materiality,
which shall be true and correct in all respects); (ii) that the Borrowers are
not in violation or aware of any event that would have a Material Adverse Effect
on the ETG Business or the Elkton Business, as applicable; (iii) that the
Borrowers are not in violation of any of the covenants contained in this
Agreement and the other Loan Documents in any material respect; (iv) that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default with respect to either Borrower has occurred and is continuing;
and (v) that each of the conditions precedent set forth in Section 4.01 and this
Section 4.02 has been satisfied; and


(f)            Operation of Business.  Each Borrower having all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to own or lease its assets and carry on the ETG Business or the
Elkton Business, as applicable, including, without limitation, with respect to
the ETG Business, the provision of utility service under the Elizabethtown Gas
Tariff for Gas Service B.P.U. NO. 15 on file with the State of New Jersey Board
of Public Utilities.


Notwithstanding anything to the contrary in this Agreement, in no event shall
any Lender, Swing Line Lender or Issuing Lender have any obligation to make any
Loans or issue any Letters of Credit, as applicable, to, or for the account of,
the Borrowers either (a) prior to the occurrence of the Closing Date, or (b)
after July 2, 2018 if the Closing Date shall not have occurred as of such date
(provided, that such date may be extended to January 15, 2019 if the conditions
to the closing of the Acquisitions set forth in Section 8.1(b) of the Purchase
Agreements have not been fulfilled but all other conditions to the Closing (as
defined in the Purchase Agreements) have been fulfilled or are capable of being
fulfilled at the Closing (as defined in the Purchase Agreements)).  For the
avoidance of doubt, if the Closing Date shall not have occurred by the date
referenced in subparagraph (b) of the immediately preceding sentence, this
Agreement and the parties’ respective commitments, rights and obligations
hereunder, shall terminate (except for contingent indemnification and other
obligations that by their terms survive termination of this Agreement).
 
60

--------------------------------------------------------------------------------

SECTION 4.03          Additional Conditions Precedent to each Advance or
Issuance.  The obligation of the Lenders and the Issuing Lenders to (i) make
Loans and issue Letters of Credit (or increase the stated amount of any Letter
of Credit), including, without limitation, the making of any Loans, the
incurring of any L/C Obligations or the issuance of any Letters of Credit on the
Closing Date, or (ii) extend the Stated Termination Date, shall be subject to
the further conditions precedent that on the date of such Extension of Credit or
Extension of the Stated Termination Date, as the case may be:


(a)           The representations and warranties of the applicable Borrower
contained in Section 5.01 of this Agreement are true and correct in all material
respects (except for representations and warranties qualified by materiality,
which shall be true and correct in all respects) on and as of the date of such
Extension of Credit or Extension of the Stated Termination Date, as applicable,
as though made on and as of such date, both before and after giving effect to
such Extension of Credit or Extension of the Stated Termination Date, as
applicable, and to the application of the proceeds thereof;


(b)           No event has occurred and is continuing, or would result from such
Extension of Credit or Extension of the Stated Termination Date, as applicable,
or the application of the proceeds thereof, as the case may be, which
constitutes a Default or an Event of Default with respect to the applicable
Borrower;


(c)           The Administrative Agent shall have received a Notice of
Borrowing, Application or Extension Letter, as the case may be, signed by duly
authorized officer of the applicable Borrower, dated such date; and


(d)           Receipt by the Administrative Agent of a Notice of Account
Designation from the applicable Borrower specifying the account or accounts to
which the proceeds of any Loans that are made to such Borrower on or after the
Closing Date are to be disbursed.


Unless the applicable Borrower shall have previously advised the Administrative
Agent in writing that clause (a) or (b) above are not true and correct, such
Borrower shall be deemed to have represented and warranted that, on the date of
any Extension of Credit to such Borrower or Extension of the Stated Termination
Date, as applicable, the above statements are true.


SECTION 4.04          Reliance on Certificates.  Each of the Lenders, the
Issuing Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
the Borrowers as to the names, incumbency, authority and signatures of the
respective Persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form reasonably acceptable to the
Administrative Agent, from an officer of the Borrowers identified to the
Administrative Agent as having authority to deliver such certificate, setting
forth the names and true signatures of the officers and other representatives of
the applicable Borrower thereafter authorized to act on its behalf.
 
61

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES


SECTION 5.01          Representations and Warranties of the Borrowers.  Each
Borrower, severally and not jointly, hereby represents and warrants as follows:


(a)           Such Borrower and each of its Subsidiaries is (i) an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable and (ii) is
duly qualified to do business in, and is in good standing in, all other
jurisdictions where the nature of its business or the nature of property owned
or used by it makes such qualification necessary, except in the case of this
clause (ii) where such failure would not result in a Material Adverse Effect. 
Such Borrower and each of its Subsidiaries has all requisite corporate (or other
applicable) powers and authority to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.


(b)           The execution, delivery and performance by such Borrower of this
Agreement and  each other Loan Document to which it is a party are within such
Borrower’s corporate (or other applicable) powers, have been duly authorized by
all necessary corporate (or other applicable) action, do not contravene (i) such
Borrower’s certificate of incorporation, (ii) any law, rule or regulation
applicable to such Borrower or (iii) any contractual or legal restriction
binding on or affecting such Borrower, and will not result in or require the
imposition of any lien or encumbrance on, or security interest in, any property
(including, without limitation, accounts or contract rights) of such Borrower,
except as provided in this Agreement and any other Loan Document.


(c)           No Governmental Action is required for the execution or delivery
by such Borrower of this Agreement or any other Loan Document to which it is a
party or for the performance by such Borrower of its obligations under this
Agreement or any other Loan Document to which it is a party other than those
which have previously been duly obtained, are in full force and effect, are not
subject to any pending or, to the knowledge of such Borrower, threatened appeal
or other proceeding seeking reconsideration and as to which all applicable
periods of time for review, rehearing or appeal with respect thereto have
expired.

 
(d)           This Agreement and each Loan Document to which such Borrower is a
party is a legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms subject to the effect of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application affecting rights and remedies of
creditors generally.


(e)           There is no pending or, to such Borrower’s knowledge, threatened
action or proceeding (including, without limitation, any proceeding relating to
or arising out of Environmental Laws) affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that has a
reasonable possibility of resulting in a Material Adverse Effect.
 
62

--------------------------------------------------------------------------------

(f)            The Financial Statements of such Borrower, copies of each of
which have been furnished to the Administrative Agent and each Lender, fairly
present in all material respects the financial condition of the ETG Business or
the Elkton Business, as applicable, as at such dates and the results of the
operations of the ETG Business or the Elkton Business, as applicable, for the
periods ended on such dates, all in accordance with GAAP consistently applied. 
Since December 31, 2017, there has been no Material Adverse Effect, or material
adverse change in the facts and information regarding such entities as
represented to the Closing Date.


(g)           The issuance of, and the existence of, the Letters of Credit, the
making of Loans and the other Extensions of Credit and the use of the proceeds
thereof will comply with all provisions of Applicable Law in all material
respects.


(h)           Neither such Borrower nor any Subsidiary of such Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


(i)            [Reserved]


(j)            Neither such Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any drawing on the Letters of
Credit, any Loan or any other Extension of Credit will be used to buy or carry
any margin stock or to extend credit to others for the purpose of buying or
carrying any margin stock.


(k)           Compliance with ERISA as follows:


(i)        Such Borrower and each ERISA Affiliate thereof are in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect.  Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable determination,
opinion or advisory letter issued by the Internal Revenue Service, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code.  No liability has been incurred by such Borrower or any ERISA
Affiliate thereof which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;


(ii)       Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has such Borrower or any ERISA Affiliate thereof failed to
make any contributions or to pay any amounts due and owing as required by
Section 430 of the Code, Section 303 of ERISA or the terms of any Pension Plan
prior to the due dates of such contributions under Section 430 of the Code or
Section 303 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;
 
63

--------------------------------------------------------------------------------

(iii)      Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
neither such Borrower nor any ERISA Affiliate thereof has:  (A) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, or (C) failed to make a required contribution or
payment to a Multiemployer Plan;


(iv)      No Termination Event has occurred or is reasonably expected to occur;


(v)       Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of such
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by such Borrower or any ERISA Affiliate thereof, (B) Pension Plan or (C)
Multiemployer Plan;


(vi)      Such Borrower represents that it is not (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code, (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, or (4) a “governmental plan” within the meaning
of ERISA;


(l)            Such Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that such
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.


(m)          No event has occurred or is continuing which constitutes a Default
or an Event of Default, or which constitutes, or which with the passage of time
or giving of notice or both would constitute, a default or event of default by
such Borrower or any Subsidiary thereof under any material agreement or
contract, judgment, decree or order by which such Borrower or any of its
respective properties may be bound or which would require such Borrower or any
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor, where such default could reasonably be expected to
result in a Material Adverse Effect.


(n)           As of the Closing Date, such Borrower and each of its Subsidiaries
will be Solvent.


(o)           As of the Effective Date, the capitalization of such Borrower and
each Significant Subsidiary of such Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto.  All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable.  There are no outstanding warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of such Borrower or any Subsidiary of such Borrower
or are otherwise exercisable by any Person.
 
64

--------------------------------------------------------------------------------

(p)           Such Borrower and each of its Subsidiaries has good and marketable
title to all material assets and other property purported to be owned by it.


(q)           None of the properties or assets of such Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens.


(r)            All written information, reports and other papers and data
produced by or on behalf of such Borrower and furnished to the Administrative
Agent and the Lenders in connection with the matters covered by this Agreement
were, at the time the same were so furnished, complete and correct in all
material respects.  No document furnished or written statement made to the
Administrative Agent or the Lenders by such Borrower in connection with the
negotiation, preparation or execution of this Agreement or any other Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of such Borrower or its Subsidiaries or omits or will omit
to state a fact necessary in order to make the statements contained therein not
misleading.


(s)           [Reserved]


(t)            [Reserved]


(u)         None of such Borrower or any Subsidiary or Affiliate of such
Borrower:  (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws or Sanctions. 
The Lenders hereby notify such Borrower that pursuant to the requirements of the
Patriot Act, they are required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow the Lenders to identify such
Borrower in accordance with the Patriot Act.


(v)           Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, all properties now or in the past owned, leased or
operated by such Borrower and each Subsidiary thereof now or in the past do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws.


(w)          Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, to the knowledge of such Borrower and its
Subsidiaries, such Borrower and each Subsidiary thereof and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof.
 
65

--------------------------------------------------------------------------------

(x)           Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, neither such Borrower nor any Subsidiary thereof has
received any written or verbal notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws, nor does
such Borrower or any Subsidiary thereof have knowledge or reason to believe that
any such notice will be received or is being threatened.


(y)           Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, to the knowledge of such Borrower and its
Subsidiaries, Hazardous Materials have not been disposed of, on or transported
to or from the properties now or in the past owned, leased or operated by such
Borrower or any Subsidiary thereof in violation of, or in a manner or to a
location which could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Laws.


(z)           Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, no judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of such Borrower,
threatened, under any Environmental Law to which such Borrower or any Subsidiary
thereof is or will be named as a potentially responsible party with respect to
such properties or operations conducted in connection therewith, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to such Borrower, any Subsidiary thereof or
such properties or such operations that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


(aa)          Except to the extent that the resulting violation or liability
would not reasonably be expected to result individually or in the aggregate, in
a Material Adverse Effect, there has been no release, or to such Borrower’s
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by such Borrower or any Subsidiary, now or in the
past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


(bb)         Such Borrower is not an EEA Financial Institution.


(cc)         If a Borrowing Ownership Certification is required to be delivered
with respect to such Borrower pursuant to Section 4.01(i), then, as of the
Effective Date, the information set forth in such Beneficial Ownership
Certification is true and correct in all respects.
 
66

--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE BORROWERS


SECTION 6.01          Affirmative Covenants.  Until the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, each Borrower, severally but not jointly, covenants and agrees that
such Borrower will, and will cause each of its Subsidiaries, to:


(a)           Preservation of Existence, Etc.  Preserve and maintain its
corporate or company, as applicable, existence, material rights (statutory and
otherwise) and franchises, and take such other action as may be necessary or
advisable to preserve and maintain its right to conduct its business in the
states where it shall be conducting its business, except where failure to do so
does not result in, or could not reasonably be expected to have, a Material
Adverse Effect.


(b)           Maintenance of Properties, Etc.  Maintain good and marketable
title to all of its properties which are used or useful in the conduct of its
business, and preserve, maintain, develop and operate in substantial conformity
with all laws and material contractual obligations, all such properties in good
working order and condition, ordinary wear and tear excepted, except where such
failure would not result in a Material Adverse Effect.


(c)           Ownership.  Cause the Parent to own directly or indirectly, at all
times, 100% of the Capital Stock having voting rights of such Borrower.


(d)           Compliance with Material Contractual Obligations, Laws, Etc. 
Comply with the requirements of all material contractual obligations and all
applicable laws, rules, regulations and orders, the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent diligently contested in good faith and by
appropriate proceedings and for which adequate reserves for the payment thereof
have been established, and complying with the requirements of all applicable
Environmental Laws, and other health and safety matters.


(e)           Insurance.  As of the Closing Date, maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are usually carried by companies engaged in
the same or similar businesses and similarly situated.


(f)            Visitation Rights; Keeping of Books.  At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, such Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of such Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of such Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the Financial Statements.
 
67

--------------------------------------------------------------------------------

(g)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to such Borrower or such Subsidiary than it would obtain in a
comparable arm’s‑length transaction with a Person not an Affiliate.


(h)           Use of Proceeds.  Use the proceeds of the facility created by this
Agreement solely for general corporate purposes, including, without limitation,
issuance of Letters of Credit to support working capital needs of such Borrower.


(i)            Loan Documents.  Perform and comply in all material respects with
each of the provisions of each Loan Document to which it is a party.


(j)            Risk Management.  Perform and comply in all material respects,
and require its Subsidiaries to perform and comply in all material respects,
with any risk management policies developed by such Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.


(k)           [Reserved]


(l)            [Reserved]


(m)          Compliance with Sanctions and Anti-Corruption Laws.  Comply with
any obligations that it may have under any Anti-Corruption Laws and maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.  In the event
that such Borrower becomes aware that it is not in compliance with any
applicable Sanctions or Anti-Corruption Laws, such Borrower shall notify the
Administrative Agent and diligently take all actions required thereunder to
become compliant.


(n)           Further Assurances.  At the expense of such Borrower, promptly
execute and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to enforce the terms and provisions of this Agreement and
the Loan Documents and to exercise their rights and remedies hereunder.  In
addition, such Borrower will use all reasonable efforts to duly obtain
Governmental Actions required from time to time on or prior to such date as the
same may become legally required, and thereafter to maintain all such
Governmental Actions in full force and effect, except where such failure would
not result in a Material Adverse Effect.


(o)           Compliance with ERISA.  (i) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans of such Borrower, (y) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan of such Borrower in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code and (ii) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan of
such Borrower as may be reasonably requested by the Administrative Agent.
 
68

--------------------------------------------------------------------------------

(p)           Environmental Notices.  The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting its properties
or, to the extent such Borrower has actual notice thereof, any adjacent
property, and all facts, events or conditions that could lead to any of the
foregoing; provided that such Borrower shall not be required to give such notice
unless it reasonably believes that any of the foregoing, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.


(q)           Environmental Matters.  Except where it could not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower, such
Borrower will not use, produce, manufacture, process, generate, store, dispose
of, manage at, or ship or transport to or from its properties any Hazardous
Materials other than as disclosed to the Lenders in writing at or prior to the
Closing Date except for (i) Hazardous Materials used, produced, manufactured,
processed, generated, stored, disposed of or managed in the ordinary course of
business in material compliance with all applicable Environmental Requirements
or (ii) other Hazardous Materials the unlawful handling, discharge or disposal
of which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.


(r)           Environmental Release.  Upon becoming aware of the occurrence of
an Environmental Release that could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower, such Borrower will promptly
investigate the extent of, and comply in all material respects with all
applicable Federal, state and local statutes, rules, regulations, orders and
other provisions of law relating to Hazardous Materials, air emissions, water
discharge, noise emission and liquid disposal, and other environmental, health
and safety matters, other than those the noncompliance with which would not have
a Material Adverse Effect with respect to such Borrower.


SECTION 6.02          Negative Covenants.  Until all of the Obligations have
been finally and indefeasibly paid and satisfied in full and the Commitments
terminated, each Borrower, severally but not jointly, covenants and agrees that
such Borrower will not, and will not cause or permit any of its Subsidiaries,
to:


(a)           Liens, Etc.  Except as permitted in Section 6.02(c), create,
incur, assume, or suffer to exist any Lien upon or with respect to any of its
properties other than Permitted Liens.


(b)           Indebtedness.  Create or suffer, or permit to exist, any
Indebtedness except for Permitted Indebtedness.
 
69

--------------------------------------------------------------------------------

(c)           Obligation to Ratably Secure.  Except as permitted by Section
6.02(a), create or suffer to exist any Lien other than a Permitted Lien, in each
case to secure or provide for the payment of Indebtedness, unless, on or prior
to the date thereof, such Borrower shall have (i) pursuant to documentation
reasonably satisfactory to the Administrative Agent and Required Lenders,
equally and ratably secured the Obligations of such Borrower under this
Agreement by a Lien acceptable to the Administrative Agent and Required Lenders,
and (ii) caused the creditor or creditors, as the case may be, in respect of
such Indebtedness to have entered into an intercreditor agreement in form, scope
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.


(d)           Mergers, Etc.  Merge or consolidate with or into any Person,
except that (i) any Subsidiary of such Borrower may merge or consolidate with or
into, any other wholly-owned Subsidiary of such Borrower and (ii) any Subsidiary
of such Borrower may merge or consolidate with and into such Borrower; provided,
that such Borrower is the surviving corporation; provided, further, that in each
case, immediately after giving effect to such proposed transaction, no Event of
Default or Default with respect to such Borrower would exist.


(e)           Sale of Assets, Etc.  Sell, transfer, lease, assign or otherwise
convey or dispose of assets (whether now owned or hereafter acquired), in any
single transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the Consolidated assets of such
Borrower and its Consolidated Subsidiaries, except for dispositions of capital
assets in the ordinary course of business as presently conducted.


(f)            Restricted Investments.  Make or permit to exist any Investments,
loans or advances to, or acquire any assets or property of any other Person,
except for Permitted Investments.


(g)           New Business.  Enter into any business, in any material respect,
which is not similar to such Borrower’s and its Subsidiaries’ business as of the
Closing Date.


(h)           Distributions.  Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock provided, that (i) any Subsidiary of such Borrower may pay
regularly scheduled dividends or make other distributions to such Borrower; (ii)
if no Default or Event of Default with respect to such Borrower exists or would
result therefrom, such Borrower may pay distributions or dividends in either
cash or Capital Stock of such Borrower or may redeem or otherwise acquire its
Capital Stock, and (iii) such Borrower may cause (a) the redemption of its
Capital Stock having a preferred interest or (b) the acquisition of Capital
Stock having a preferred interest of any trust created by such Borrower solely
for the purpose of issuing preferred equity interests, the proceeds of which
will be used by such trust to fund loans to such Borrower, only if, in each
case, (I) such redemption or acquisition is effected by the proceeds of Capital
Stock issued by the Parent, or (II) such redemption or acquisition is effected
with proceeds from Permitted Indebtedness; provided, that before and after such
redemption or acquisition as described in (I) and (II) above, no Default or
Event of Default with respect to such Borrower has occurred and is continuing.


(i)            Constituent Documents, Etc.  Change in any material respect the
nature of its certificate of incorporation, by-laws, or other similar documents,
or accounting policies or accounting practices (except as required or permitted
by the Financial Accounting Standards Board or GAAP).
 
70

--------------------------------------------------------------------------------

(j)            Fiscal Year.  Change its Fiscal Year.


(k)           Use of Proceeds.  Request any Extension of Credit, or use the
proceeds of any Extension of Credit, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, Issuing Lender, Swingline
Lender, or otherwise) of Sanctions.


SECTION 6.03          Reporting Requirements.  So long as any Lender shall have
any Commitment hereunder or any Borrower shall have any obligation to pay any
amount to the Administrative Agent or any Lender hereunder, each Borrower will
provide to the Administrative Agent:


(a)           as soon as available and in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year of such
Borrower (and, with respect to Elkton, the Parent), a consolidated and
consolidating balance sheet of such Borrower (and, with respect to Elkton, the
Parent) and its Consolidated Subsidiaries as at the end of such fiscal quarter
and consolidated and consolidating statements of income, retained earnings and
cash flows of such Borrower (and, with respect to Elkton, the Parent) and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified by the chief financial officer or the treasurer of
such Borrower or the Parent, as applicable, as fairly presenting in all material
respects the financial condition of such Borrower or the Parent, as applicable,
and its Consolidated Subsidiaries as at such date and the results of operations
of such Borrower or the Parent, as applicable, and its Consolidated Subsidiaries
for the periods ended on such date, except for normal year-end adjustments, all
in accordance with GAAP consistently applied (for purposes hereof, with respect
to the Parent, delivery of the Parent’s appropriately completed Form 10‑Q will
be sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit G, of the chief financial
officer or the treasurer of such Borrower (A) demonstrating and certifying
compliance by such Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default with respect to such Borrower has
occurred and is continuing or, if an Event of Default or Default with respect to
such Borrower has occurred and is continuing, a statement as to the nature
thereof and the action which such Borrower has taken and proposes to take with
respect thereto;
 
71

--------------------------------------------------------------------------------

(b)          as soon as available and in any event within one hundred five (105)
days after the end of each fiscal year of such Borrower (and, with respect to
Elkton, the Parent), a copy of the annual report for such fiscal year for such
Borrower (and, with respect to Elkton, the Parent) and its Consolidated
Subsidiaries, containing consolidated and consolidating financial statements for
such year certified by, and accompanied by an unqualified opinion of,
independent public accountants reasonably acceptable to the Administrative Agent
(for purposes hereof, with respect to the Parent, delivery of the Parent’s
appropriately completed Form 10‑K will be sufficient in lieu of delivery of such
financial statements), together with a Compliance Certificate, in the form of
Exhibit G, of the chief financial officer or the treasurer of such Borrower (A)
demonstrating and certifying compliance by such Borrower with the covenants set
forth in Section 6.04 and (B) stating that no Event of Default or Default with
respect to such Borrower has occurred and is continuing or, if an Event of
Default or Default with respect to such Borrower has occurred and is continuing,
a statement as to the nature thereof and the action which such Borrower has
taken and proposes to take with respect thereto;


(c)           as soon as possible and in any event within five (5) days after
such Borrower becomes aware of the occurrence of each Event of Default and each
Default with respect to such Borrower, a statement of the chief financial
officer of such Borrower setting forth details of such Event of Default or
Default and the action which such Borrower has taken and proposes to take with
respect thereto;


(d)           upon such Borrower obtaining knowledge of the following, such
Borrower will give written notice to the Administrative Agent promptly (and in
any event within ten Business Days) of any of the following:  (i) any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan of such Borrower under Section 401(a)
of the Code (along with a copy thereof), (ii) all notices received by such
Borrower or any of its ERISA Affiliates of the PBGC’s intent to terminate any
Pension Plan of such Borrower or to have a trustee appointed to administer any
Pension Plan of such Borrower, (iii) all notices received by such Borrower or
any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA and (iv) such Borrower or any of
its ERISA Affiliates has filed or intends to file a notice of intent to
terminate any Pension Plan of such Borrower under a distress termination within
the meaning of Section 4041(c) of ERISA;


(e)           as soon as possible and in any event within five (5) days after
such Borrower becomes aware of the occurrence thereof, notice of all actions,
suits, proceedings or other events (A) of the type described in Section 5.01(e)
or (B) for which the Administrative Agent or the Lenders will be entitled to
indemnity under Section 9.05;


(f)            as soon as possible and in any event within five (5) days after
the sending or filing thereof, copies of all material reports that such Borrower
sends to any of its security holders, and copies of all reports and registration
statements which such Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;


(g)           as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of such Borrower or any Subsidiary
thereof as any Lender through the Administrative Agent may from time to time
reasonably request;


(h)           from time to time and promptly upon each request, information with
respect to such Borrower as a Lender may reasonably request in order to comply
with the applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation the Patriot Act and the Beneficial
Ownership Regulation;
 
72

--------------------------------------------------------------------------------

(i)            promptly, upon knowledge of any change in the Debt Rating of such
Borrower, a certificate stating that the Debt Rating of such Borrower has
changed with evidence of the new Debt Rating; and


(j)            prompt written notice of any change in the information provided
in the Beneficial Ownership Certification in relation to such Borrower that
would result in a change to the list of beneficial owners identified in parts
(c) or (d) of such certification.


Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by such
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access; provided that, if requested by the Administrative Agent or
any Lender, such Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender.  Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of such Borrower hereunder that have
been approved by such Borrower in writing including via electronic transmission
(collectively, “Informational Materials”) by posting the Informational Materials
on SyndTrak Online or another similar electronic means (collectively, the
“Electronic Means”) and (b) certain prospective Lenders (“Public Lenders”) may
not wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to such Borrower or
its Affiliates or any of their respective securities, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities.  Lenders will assume that all Informational Materials, other than
publicly available Informational Materials filed pursuant to the Exchange Act or
posted on such Borrower’s website, include MNPI.  Each Borrower hereby agrees
that in the event any Informational Materials will not contain MNPI, such
Borrower will notify Administrative Agent in writing (except with respect to
Informational Materials filed pursuant to the Exchange Act, or posted on such
Borrower’s website, which shall be deemed public) and such Borrower shall be
deemed to have authorized the Administrative Agent, the Issuing Lenders and the
Lenders to treat such Informational Materials as not containing any MNPI
(although it may be sensitive and proprietary) with respect to such Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Informational Materials constitute
Information, such Information shall be treated as set forth in Section 9.16
hereof).  Before distribution of any Informational Materials (a) to prospective
Private Lenders, each Borrower shall provide the Administrative Agent with
written authorization (including email) authorizing the dissemination of the
Informational Materials and (b) to prospective Public Lenders, each Borrower
shall provide the Administrative Agent with written authorization (including
email) authorizing the dissemination of the Informational Materials and
confirming, to such Borrower’s knowledge, the absence of MNPI therefrom.
 
73

--------------------------------------------------------------------------------

SECTION 6.04          Financial Covenants.  So long as any Lender shall have any
Commitment hereunder or any Borrower shall have any obligation to pay any amount
to the Administrative Agent or any Lender hereunder, each Borrower will, unless
the Required Lenders shall otherwise consent in writing, maintain at the end of
each fiscal quarter a ratio of Indebtedness of such Borrower and its
Subsidiaries on a consolidated basis to Consolidated Total Capitalization of not
more than 0.70 to 1.0.


ARTICLE VII

EVENTS OF DEFAULT


SECTION 7.01          Events of Default.  Each of the following events should
they occur and be continuing with respect to a Borrower shall constitute an
“Event of Default” with respect to such Borrower:


(a)           Such Borrower shall fail to pay (i) any amount of principal of any
Loan made to such Borrower or on any Reimbursement Obligation in respect of a
Letter of Credit issued for the account of such Borrower when the same becomes
due and payable or (ii) any interest, fees or any other amount payable by such
Borrower hereunder within five (5) Business Days of when the same becomes due
and payable; or


(b)           Any representation or warranty made by or on behalf of such
Borrower or any Subsidiary thereof in this Agreement, any Loan Document or by or
on behalf of such Borrower or any Subsidiary thereof (or any of their officers)
in connection with this Agreement, any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or


(c)           Such Borrower shall fail (i) to perform or observe any term,
covenant or agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or
(j), Section 6.02 (other than subsection (i)), Section 6.03, or Section 6.04, or
(ii) to perform or observe any other term, covenant or agreement contained in
this Agreement (other than obligations specifically set forth elsewhere in this
Section 7.01) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to such
Borrower by the Administrative Agent or any Lender; or


(d)           Such Borrower or any Significant Subsidiary thereof shall fail to
pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $25,000,000 with respect to ETG or $15,000,000 with
respect to Elkton, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit (with or without the giving of
notice, but without any further lapse of time) the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
 
74

--------------------------------------------------------------------------------

(e)           Such Borrower or any Significant Subsidiary thereof shall (i)
generally not pay its debts as such debts become due, or (ii) admit in writing
its inability to pay its debts generally, or (iii) make a general assignment for
the benefit of creditors, or (iv) any case or proceeding shall be commenced by
or against such Borrower or a Significant Subsidiary thereof seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Laws, or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding commenced against it (but not commenced by it), such
proceeding shall remain undismissed or unstayed for a period of forty-five (45)
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur or such Borrower or a Significant
Subsidiary thereof shall consent to or acquiesce in any such proceeding; or such
Borrower or a Significant Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or


(f)            Any judgments or orders for the payment of money in excess of
$25,000,000 (in the aggregate) with respect to ETG, or $15,000,000 (in the
aggregate) with respect to Elkton, shall be rendered against such Borrower or
any Significant Subsidiary thereof and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order or (ii)
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(g)           The obligations of such Borrower or any Subsidiary thereof under
this Agreement or any other Loan Document shall become unenforceable, or such
Borrower or any Subsidiary thereof, or any court or governmental or regulatory
body having jurisdiction over such Borrower or any Subsidiary thereof, shall so
assert in writing or such Borrower or any Subsidiary thereof shall contest in
any manner the validity or enforceability thereof; or


(h)           The occurrence of a Termination Event with respect to such
Borrower; or


(i)            Any Governmental Action with respect to such Borrower shall be
rescinded, revoked, otherwise terminated, or amended or modified in any manner
which is materially adverse to the interests of the Lenders and the
Administrative Agent; or


(j)            An “Event of Default” or “Default” under the SJI Credit
Agreement; or


(k)           [Reserved]; or


(l)            [Reserved]; or


(m)          A Change in Control shall occur.
 
75

--------------------------------------------------------------------------------

SECTION 7.02          Upon an Event of Default.  Upon the occurrence of an Event
of Default with respect to a Borrower, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to such Borrower:


(a)           Acceleration; Termination of Credit Facility.  (i) Declare the
principal of and interest on the Reimbursement Obligations of such Borrower, the
Loans made to such Borrower, the Notes issued to such Borrower and the other
Obligations of such Borrower (except for Hedging Obligations, which shall be
governed by the terms and conditions of the documents controlling such
obligations) at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent by such Borrower under this Agreement, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement to the contrary
notwithstanding, and (ii) terminate the obligation of each Lender to issue
Letters of Credit for such Borrower’s account or to make any Loans or other
Extensions of Credit to such Borrower and any right of such Borrower to request
Letters of Credit, Loans or other Extensions of Credit hereunder; provided, that
upon the occurrence of an Event of Default with respect to such Borrower 
specified in Section 7.01(e), the obligation of each Lender to issue Letters of
Credit for such Borrower’s account or to make any Loans or other Extensions of
Credit to such Borrower shall be automatically terminated and all Obligations of
such Borrower (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.


(b)           Letters of Credit.  With respect to all Letters of Credit issued
for the account of such Borrower with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to Section
7.02(a), require such Borrower at such time to deposit in a cash collateral
account with the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit.  Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations of such Borrower. 
After all such Letters of Credit shall have expired or been fully drawn upon,
and all Obligations of such Borrower shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to such Borrower.


SECTION 7.03          Rights and Remedies Cumulative; Non-Waiver; Etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between any Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.
 
76

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.02 for the benefit of all the Lenders and the Issuing Lenders;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.04 (subject to the terms of Section 2.16), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.16, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


ARTICLE VIII

THE ADMINISTRATIVE AGENT


SECTION 8.01          Appointment and Authority.  Each of the Lenders and each
Issuing Lender hereby irrevocably designates and appoints JPMorgan to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and no Borrower
or any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
77

--------------------------------------------------------------------------------

SECTION 8.02          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 8.03          Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 7.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the applicable Borrower, a
Lender or an Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).
 
78

--------------------------------------------------------------------------------

SECTION 8.04          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


SECTION 8.05          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the facilities
created under this Agreement as well as activities as Agent.


SECTION 8.06          Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above provided that if the Administrative
Agent shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective on the Resignation Effective Date and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent or continues to hold collateral security.
 
79

--------------------------------------------------------------------------------

(a)           Any resignation by JPMorgan as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


SECTION 8.07          Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.08          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, joint book runners, lead manager, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder.
 
80

--------------------------------------------------------------------------------

SECTION 8.09          Administrative Agent May File Proof of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on such Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.


SECTION 8.10          Certain ERISA Matters.


(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers, that at least one of the following is
and will be true:
 
81

--------------------------------------------------------------------------------

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,


(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,


(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers, that:


(i)        none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
 
82

--------------------------------------------------------------------------------

(ii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),


(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),


(iv)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v)       no fee or other compensation is being paid directly to the
Administrative Agent, or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.


(c)           The Administrative Agent, and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
83

--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS


SECTION 9.01          Amendments, Etc.  No amendment or waiver of any provision
of this Agreement, nor consent to any departure by any Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrowers, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, except as otherwise provided in Section 2.18, no such waiver
and no such amendment, supplement or modification shall (a) extend the
Termination Date or the maturity of any Loan or unreimbursed drawing, or reduce
the rate or extend the time of payment of interest in respect thereof, or reduce
any fee payable to any Lender hereunder or extend the time for the payment
thereof or increase the amount of any Lender’s Commitment, in each case without
the written consent of each Lender directly and adversely affected thereby
(provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of any Borrower to pay interest at the rate set forth in
Section 2.10(c) during the continuance of an Event of Default with respect to
such Borrower), (b) amend, modify or waive any provision of Section 2.06(a) in a
manner that would affect the pro rata treatment of the Lenders with respect to
reductions of the Commitments, Section 2.16(a), this Section 9.01 or Section
9.09(d) or reduce the percentage specified in the definition of Required
Lenders, or consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement, in each case without the written
consent of all the Lenders, (c) amend, modify or waive any provision of Article
VIII without the written consent of the Administrative Agent, (d) waive, modify
or eliminate any of the conditions precedent specified in Section 4.01 or 4.02,
in each case without the written consent of all the Lenders, (e) forgive
principal, interest, fees or other amounts payable hereunder without the written
consent of each Lender directly and adversely affected thereby, (f) amend,
modify or waive any right or duty of any Issuing Lender under this Agreement
without the written consent of such Issuing Lender, (g) waive any requirement
for the release of collateral without the written consent of all the Lenders,
(h) amend, modify or waive any right or duty of the Swingline Lender under this
Agreement without the written consent of the Swingline Lender or (i) release
Parent from its Guaranty under Article X without the written consent of all the
Lenders; provided further, that (i) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (ii) the Administrative Agent and the Borrowers shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.


SECTION 9.02          Notices, Etc.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for hereunder shall be in
writing (including telegraphic communication) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
84

--------------------------------------------------------------------------------

Any Borrower:


Elizabethtown Gas Company or Elkton Gas Company, as applicable
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention:  Ann T. Anthony
Facsimile No.:  (609) 561-8225


With a copy to:


Cozen O’Connor
One Liberty Place
1650 Market Street, Suite 2800
Philadelphia, Pennsylvania 19103
Attention:  Richard J. Busis, Esq.
Telephone:  (215) 665-2756
Facsimile No.:  (215) 665-2013


The Administrative Agent or Swingline Lender:


JPMorgan Chase Bank, N.A.
JPM Loan & Agency Services
10 S. Dearborn St
Chicago, IL 60603
Attn: Leonida Mischke
Telephone: 312-385-7055
Facsimile: 844-490-5663
 
With a copy to:


Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street
Suite 1900
Charlotte, North Carolina 28246-0103
Attention:  Jeffrey A. Henson, Esq.
Facsimile No.:  (704) 373-3942


If to any Issuing Lender, to it at its address, fax number, e-mail address or
telephone number most recently specified by it in a notice delivered to the
Administrative Agent and the Borrowers (or, in the absence of any such notice,
to the address, fax number, e-mail address or telephone number set forth in the
administrative questionnaire of the Lender that is serving as such Issuing
Lender or is an Affiliate thereof).


If to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
 
85

--------------------------------------------------------------------------------

(b)           Notices and other communications to the Lenders and the Issuing
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Lender pursuant to Article II if
such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication.  The Administrative Agent or any Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.


(c)         Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.


(d)         Each Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Informational Materials available to the Issuing
Lenders and the other Lenders by posting the Informational Materials on the
Platform.  The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Informational Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Informational Materials.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Informational Materials or the Platform. 
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
such Borrower’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).
 
86

--------------------------------------------------------------------------------

SECTION 9.03          No Waiver; Remedies.  No failure on the part of the
Administrative Agent, the Issuing Lender or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


SECTION 9.04          Set-off.


(a)          If an Event of Default with respect to a Borrower shall have
occurred and be continuing, the Administrative Agent, each Lender, each Issuing
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Lender, such Issuing Lender or any such Affiliate to or for the
credit or the account of such Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent, such Lender, such Issuing Lender or their respective
Affiliates may have; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.07 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have.  Each Lender and each Issuing Lender agrees to notify the
applicable Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
 
87

--------------------------------------------------------------------------------

(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)        the provisions of this paragraph shall not be construed to apply to
(A) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to such Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).


(b)           Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


SECTION 9.05          Indemnification.  Each Borrower shall, severally and not
jointly, indemnify the Administrative Agent (and any sub-agent thereof),
Arrangers, each Lender and the each Issuing Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, its Applicable Share of any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related reasonable
out-of-pocket expenses (and shall pay or reimburse any such Indemnitee for
including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the any Issuing Lender to honor a
demand for payment under a Letter of Credit issued by such Issuing Lender if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by such
Borrower or any Subsidiary thereof, or any Environmental Claim related in any
way to such Borrower or any Subsidiary thereof, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any Subsidiary thereof, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by the
U.S. Department of the Treasury’s Office of Foreign Assets Control),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, in each case to the
extent of such Borrower’s Applicable Share (unless attributable to a specific
Borrower, in which case such Borrower shall be solely liable); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of an Indemnitee or (y)
result from a claim brought by such Borrower or any Subsidiary thereof against
an Indemnitee or any controlled Affiliate or other Related Party of such
Indemnitee directly involved in the with the transactions contemplated by this
Agreement for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 
88

--------------------------------------------------------------------------------

To the extent that a Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Commitment Percentage at
such time, or if the Commitments have been reduced to zero, then based on such
Lender’s Commitment Percentage immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity.  The obligations of the Lenders under this paragraph are
subject to the provisions of Section 2.16.


To the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.  In addition, and without limitation of the indemnity provided in this
Section, the Administrative Agent and each Lender agree not to assert any claim
against any Borrower on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby.
 
89

--------------------------------------------------------------------------------

All amounts due under this Section 9.05 shall be payable promptly after demand
therefor.  Nothing in this Section 9.05 is intended to limit any Borrower’s
obligations contained in Article II.  Without prejudice to the survival of any
other obligation of any Borrower hereunder, the indemnities and obligations of
the Borrowers contained in this Section 9.05 shall survive the payment in full
of amounts payable pursuant to Article II and Article III and the termination of
the Commitments.


SECTION 9.06          Liability of the Lenders.  Each Borrower assumes all risks
of the acts or omissions of each beneficiary or transferee of the Letters of
Credit issued for its account with respect to their use of such Letters of
Credit.  None of the Issuing Lenders, the Administrative Agent, the Lenders nor
any of their respective officers or directors shall be liable or responsible
for:  (a) the use which may be made of any Letter of Credit or any acts or
omissions of each beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by any Issuing Lender
against presentation of documents which do not comply with the terms of any
Letter of Credit issued by it, including failure of any documents to bear any
reference or adequate reference to any such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under the Letters
of Credit, except that the applicable Borrower shall have a claim against the
applicable Issuing Lender and such Issuing Lender shall be liable to such
Borrower, to the extent of any direct, as opposed to consequential, damages
suffered by such Borrower which such Borrower proves were caused by (i) such
Issuing Lender’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit issued by it for the account of
such Borrower are genuine or comply with the terms of such Letter of Credit or
(ii) the Issuing Lender’s willful or grossly negligent failure, as determined by
a court of competent jurisdiction, to make lawful payment under the Letters of
Credit issued for the account of such Borrower after the presentation to it of a
certificate strictly complying with the terms and conditions of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept original or facsimile (including telecopy) certificates
presented under the Letters of Credit that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
 
90

--------------------------------------------------------------------------------

SECTION 9.07          Costs, Expenses and Taxes.  Each Borrower, severally but
not jointly, agrees to pay on demand its Applicable Share (unless such cost or
expense is attributable to a specific Borrower, in which case such Borrower
shall be solely liable for such amount) of all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Letters of Credit, the Loans, the other
Extensions of Credit and any other documents which may be delivered in
connection with this Agreement, including, without limitation, the reasonable
fees and out‑of‑pocket expenses of counsel for the Administrative Agent and the
Issuing Lenders incurred in connection with the preparation and negotiation of
this Agreement, the issuance of Letters of Credit, the Loans, the other
Extensions of Credit and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (ii) below, the Issuing Lenders, and in the case of clause (iii)
or (iv) below, any Lender) (including reasonable fees and out of pocket expenses
of counsel) in connection with (i) with the use of Intralinks Inc., SyndTrak or
other similar information transmission systems in connection with the Loan
Documents, (ii) the transfer, drawing upon, change in terms, maintenance,
renewal or cancellation of this Agreement, the Letters of Credit, the Loans and
the other Extensions of Credit, (iii) any and all amounts which the
Administrative Agent or any Lender has paid relative to the Administrative
Agent’s or such Lender’s curing of any Event of Default resulting from the acts
or omissions of such Borrower under this Agreement or any other Loan Document,
(iv) the enforcement of, or protection of rights under, this Agreement or any
other Loan Document (whether through negotiations, legal proceedings or
otherwise), (v) any action or proceeding relating to a court order, injunction,
or other process or decree restraining or seeking to restrain the Issuing Lender
from paying any amount under the Letters of Credit or (vi) any waivers or
consents or amendments to or in respect of this Agreement, the Letters of
Credit, the Loans or the other Extensions of Credit requested by such Borrower. 
In addition, each Borrower shall pay its Applicable Share (unless such cost or
expense is attributable to a specific Borrower, in which case such Borrower
shall be solely liable for such amount) of any and all stamp and other taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement, the Letters of Credit, the
Loans, the other Extensions of Credit or any of such other documents, and agree
to save the Issuing Lender, the Administrative Agent and the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.  Without prejudice to
the survival of any other agreement of any Borrower hereunder, the agreements
and obligations of the Borrowers, the Administrative Agent, the Lenders and the
Issuing Lender contained in this Section shall survive the payment in full of
the Obligations and the termination of the Commitments.


To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Lender, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
payment is sought based on each Lender’s Commitment Percentage at such time, or
if the Commitments have been reduced to zero, then based on such Lender’s
Commitment Percentage immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph are subject to
the provisions of Section 2.16.
 
91

--------------------------------------------------------------------------------

SECTION 9.08          [Reserved]


SECTION 9.09          Benefit of Agreement.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)         Minimum Amounts.


(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default with respect to such Borrower has occurred
and is continuing, each Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that each Borrower shall be deemed
to have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by such Borrower prior to such
fifth (5th) Business Day;
 
92

--------------------------------------------------------------------------------

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;


(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A)         the consent of each Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default with respect to such
Borrower has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that each Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and


(C)          the consents of the Issuing Lenders and the Swingline Lender shall
be required for any assignment.


(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.


(v)       No Assignment to Certain Persons.  No such assignment shall be made to
(A) any Borrower or any of their respective Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)      No Assignment to Natural Persons.  No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).
 
93

--------------------------------------------------------------------------------

(vii)     In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit Swingline Loans in
accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 9.05 and 9.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a Person
specified in paragraph (b)(vi) of this Section or any Borrower or any of their
respective Subsidiaries or Affiliates, which shall be null and void).


(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
94

--------------------------------------------------------------------------------

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or any Borrower or any Affiliates or Subsidiaries of a Borrower)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, Issuing Lenders, Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Sections 9.05 and 9.07 with respect to any payments made by such
Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.17 and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.04 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
95

--------------------------------------------------------------------------------

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with each Borrower’s prior written consent.  No
Participant shall be entitled to the benefits of Section 2.17 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.17 as though it were a Lender.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


SECTION 9.10          Severability.  Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.


SECTION 9.11          Governing Law.  This agreement shall be governed by, and
construed in accordance with, the laws of the state of New York.


SECTION 9.12          Headings.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.


SECTION 9.13          Submission To Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:


(a)           agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than Courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof, and submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such State court
or, to the fullest extent permitted by Applicable Law, in such federal court;


(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
96

--------------------------------------------------------------------------------

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Borrower at
its address set forth in Section 9.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and


(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.


This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.


SECTION 9.14          Acknowledgments.  Each Borrower hereby acknowledges:


(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and other Loan Documents;


(b)            neither the Administrative Agent, the Issuing Lenders nor any
Lender has a fiduciary relationship to such Borrower, and the relationship
between the Administrative Agent, the Issuing Lender and any Lender, on the one
hand, and such Borrower on the other hand, is solely that of debtor and
creditor; and


(c)            no joint venture exists between such Borrower and the
Administrative Agent, the Issuing Lender or any Lender.


SECTION 9.15          Waivers of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.  THIS SECTION 9.15 SHALL NOT BE
CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A RIGHT OR PRIVILEGE TO, ANY PERSON
OTHER THAN THE PARTIES HERETO.
 
97

--------------------------------------------------------------------------------

SECTION 9.16          Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Lenders agree to maintain the confidentiality of the
Information (as defined below) with respect to each Borrower and use it only for
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby and thereby, or for any other reason relating to this Agreement, except
that Information with respect to any Borrower may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives for the purpose
of evaluating, negotiating or entering into transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or any
legal, judicial, administrative or other compulsory process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies under this
Agreement or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap derivative or other
transaction under which payments are to be made by reference to such Borrower
and its obligations, this Agreement or payments hereunder, (g) with the consent
of such Borrower, (h) to Thomson Reuters, other bank market data collectors and
other similar bank trade publications, such information to consist of deal terms
and other information customarily found in such publications, or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than such Borrower and such source is
not known by the Person receiving such Information to be in violation of this
Section 9.16 or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliate or (k) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement.  For
purposes of this Section, “Information” means all information received from or
on behalf of any Borrower or any Subsidiary thereof relating to such Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis without breach of this Section
9.16 prior to disclosure by such Borrower or any Subsidiary thereof; provided
that, in the case of information received from such Borrower or any Subsidiary
thereof after the Effective Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of the
Administrative Agent, the Issuing Lender, the Lenders and Participants shall
promptly notify the applicable Borrower of its receipt of any subpoena or
similar process or authority, unless prohibited therefrom by the issuing
Person.  The confidentiality obligations applicable to the Administrative Agent,
the Lenders and the Issuing Lenders in this Section 9.16 shall supersede any
confidentiality obligations applicable to such parties in the Commitment Letter
dated June 12, 2018 between the Borrowers and the Commitment Parties (as defined
therein).


SECTION 9.17          Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, the any
Issuing Lender, the Swingline Lender and/or any Arranger, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
98

--------------------------------------------------------------------------------

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


SECTION 9.18          Reversal of Payments.  To the extent any Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of any
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations of such Borrower or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.


SECTION 9.19          No Advisory or Fiduciary Responsibility.


(a)           In connection with all aspects of each transaction contemplated
hereby, each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between such
Borrower, on the one hand, and the Administrative Agent, the Arrangers, the
Lenders, and the Issuing Lenders on the other hand, and such Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers, the Lenders, and the Issuing Lenders
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for such Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers, the Lenders, or the Issuing Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of such Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger, Lender, or Issuing Lender has advised or is currently advising such
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers, the Lenders, or the Issuing Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Administrative Agent,
the Arrangers, the Lenders, and the Issuing Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of such Borrower and
its Affiliates, and none of the Administrative Agent, the Arrangers, the Lenders
or the Issuing Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers, the Lenders, and the Issuing Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and such Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.
 
99

--------------------------------------------------------------------------------

(b)           Each Borrower acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, such Borrower or any of its Affiliates or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under this Agreement) and without any duty to account therefor
to any other Lender, the Arrangers, any Borrower or any Affiliate of the
foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept fees
and other consideration from any Borrower or any Affiliate thereof for services
in connection with this Agreement or otherwise without having to account for the
same to any other Lender, the Arrangers, any Borrower or any Affiliate of the
foregoing.


SECTION 9.20          Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)        a reduction in full or in part or cancellation of any such liability;


(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
100

--------------------------------------------------------------------------------

ARTICLE X

GUARANTY OF ELKTON OBLIGATIONS


SECTION 10.01        The Guaranty.  In order to induce the Lenders to enter into
this Agreement with respect to Extensions of Credit to Elkton hereunder, and in
recognition of the direct benefits to be received by the Parent from the
Extensions of Credit made to Elkton hereunder, the Parent hereby
unconditionally, absolutely and irrevocably, guarantees, as a primary obligor
and not merely as surety, the full and punctual payment of all Obligations of
Elkton under this Agreement.  Upon failure by Elkton to pay punctually any such
amount owing by it, the Parent agrees to pay forthwith on demand the amount not
so paid at the place and in the manner specified in this Agreement.  For the
avoidance of doubt, the Guaranty set forth in this Article X is not a guaranty
of any of the Obligations of ETG.


SECTION 10.02        Guaranty Unconditional.  The obligations of the Parent
under this Article X shall be unconditional, absolute and irrevocable, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


(i)         any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Cash Collateral) in respect of any Obligation of
Elkton under this Agreement or any other Loan Document, by operation of law or
otherwise;


(ii)        any modification or amendment of or supplement to this Agreement or
any other Loan Document in accordance with the terms hereof or thereof;


(iii)       any release, non-perfection or invalidity of any direct or indirect
security for any Obligation of Elkton under this Agreement or any other Loan
Document;


(iv)      any change in the corporate existence, structure or ownership of
Elkton, or any filing by or against Elkton of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law or other similar proceeding affecting
any other obligor or its assets or any resulting release or discharge of any
obligation of any other obligor contained in this Agreement or any other Loan
Document;


(v)       the existence of any claim, set-off or other rights which Elkton may
have at any time against the Administrative Agent, the Swingline Lender, any
Issuing Lender, any Lender or any other corporation or person, whether in
connection with this Agreement or any other Loan Document or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;


(vi)      any invalidity or unenforceability relating to or against Elkton for
any reason of this Agreement or any other Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by Elkton of
principal, interest or any other amount payable under this Agreement or any
other Loan Document;


(vii)     any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto;
 
101

--------------------------------------------------------------------------------

(viii)    the taking, acceptance or release of other guarantees of the
Obligations of Elkton; or


(ix)       any other act or omission to act or delay of any kind by Elkton, the
Administrative Agent, any Issuing Lender, the Swingline Lender, any Lender or
any other corporation or person or any other circumstance whatsoever (other than
the defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Parent’s
obligations under this Article X.


SECTION 10.03        Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances.  The Parent’s obligations under this Article X shall
remain in full force and effect until the Commitments of the Lenders hereunder
with respect to Elkton shall have terminated, no Extension of Credit to Elkton
shall be outstanding and all Obligations payable by Elkton under this Agreement
and the other Loan Documents shall have been paid in full.  If at any time any
payment of any Obligation payable by Elkton under this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of Elkton or otherwise, the Parent’s
obligations under this Article X with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.


SECTION 10.04        Waiver by the Parent.  The Parent irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person.  The Parent warrants and agrees that each waiver set forth in this
Section 10.04 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.


SECTION 10.05        Subrogation.  The Parent hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Elkton that arises from the existence, payment, performance or
enforcement of the Parent’s obligations under or in respect of this Guaranty or
any other Loan Document, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender, any Issuing Lender, the Swingline Lender, or the
Administrative Agent against Elkton or any Cash Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from Elkton, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until all
Obligations of Elkton payable under this Agreement and the other Loan Documents
shall have been paid in full in cash, no Extensions of Credit to Elkton shall be
outstanding and the Commitments of the Lenders with respect to Elkton hereunder
shall have expired or been terminated.  If any amount shall be paid to the
Parent in violation of the immediately preceding sentence at any time prior to
the later of (a) the payment in full in cash of all amounts payable under this
Guaranty, the termination of the Commitments with respect to Elkton and expiry
or cancellation of all Letters of Credit issued for the account of Elkton and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of the Lenders, shall be segregated from other property and funds of
the Parent and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to all amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising.
 
102

--------------------------------------------------------------------------------

SECTION 10.06        Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by Elkton under any of the Loan Documents is
stayed upon the occurrence of any filing by or against Elkton of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Parent under this Article X forthwith on
demand by the Administrative Agent made at the request, or with the consent, of
the Required Lenders.


SECTION 10.07        Continuing Guaranty; Assignments.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of all Obligations of Elkton payable
under this Agreement, the termination of the Commitments with respect to Elkton
and expiry or cancellation of all Letters of Credit issued for the account of
Elkton and (ii) the Termination Date, (b) be binding upon the Parent, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders, the Issuing Lenders, the Swingline Lender and the Administrative Agent
and their successors, transferees and assigns.  Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 9.09.


SECTION 10.08        Subordination of Other Obligations.  Any Indebtedness of
Elkton now or hereafter held by the Parent is hereby subordinated in right of
payment to the Obligations of Elkton, and any such Indebtedness collected or
received by the Parent after receipt of notice of an Event of Default with
respect to Elkton (which has occurred and is continuing) by Administrative Agent
shall be held in trust for Administrative Agent on behalf of the Lenders and
shall forthwith be paid over to Administrative Agent for the benefit of Lenders
to be credited and applied against such Obligations of Elkton but without
affecting, impairing or limiting in any manner the liability of the Parent under
any other provision hereof.


[SIGNATURE PAGES FOLLOW]
 
103

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, an Issuing Lender, as Swingline Lender and as a Lender
     
By:
/s/ Justin Martin
   
Name:  Justin Martin
   
Title:  Authorized Officer

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
ETG ACQUISITION CORP., as a Borrower
       
By:
/s/ Ann T. Anthony
   
Name:  Ann T. Anthony
   
Title:    Treasurer and Corporate Secretary
       
ELKTON ACQUISITION CORP., as a Borrower
       
By:
/s/ Ann T. Anthony
   
Name:  Ann T. Anthony
   
Title:    Treasurer and Corporate Secretary
       
Solely with respect to Article X:
       
SOUTH JERSEY INDUSTRIES, INC., as the Parent
       
By:
/s/ Ann T. Anthony
   
Name:  Ann T. Anthony
   
Title:    Vice President, Treasurer and Acting Corporate Secretary

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
CITIZENS BANK OF PENNSYLVANIA,
 
as an Issuing Lender and as a Lender
   
By: /s/ Hassan Shakeel
     
Name: Hassan Shakeel
   
Title: Vice President, Portfolio Management

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as a Lender
     
By:
/s/ Joseph Flynn
     
Name: Joseph Flynn
   
Title: SVP

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
     
By:
/s/ Thomas E. Redmond
     
Name: Thomas E. Redmond
   
Title: Managing Director

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
     
By:
/s/ Jesse Tannuzzo
     
Name: Jesse Tannuzzo
   
Title: Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------




 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
     
By:
/s/ Jeff Skalka
   
Name: Jeff Skalka
   
Title: Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
     
By:
/s/ Renee M. Bonnell
   
Name: Renee M. Bonnell
   
Title: Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
TD BANK N.A.,
 
as a Lender
     
By:
/s/ Vijay Prasad
     
Name: Vijay Prasad
   
Title: Senior Vice President

 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
THE PROVIDENT BANK,
 
as a Lender
     
By:
/s/ Vincent S. Vita
     
Name: Vincent S. Vita
   
Title: Senior Vice President

 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------